Exhibit 10.3

 

TAX MATTERS AGREEMENT

 

by and among

 

Starwood Hotels & Resorts Worldwide, Inc.,

 

Vistana Signature Experiences, Inc.

 

and

 

Interval Leisure Group, Inc.

 

Dated as of May 11, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01

General

2

Section 1.02

Additional Definitions

12

 

 

 

ARTICLE II

 

PREPARATION, FILING AND PAYMENT OF TAXES SHOWN DUE ON TAX RETURNS

 

Section 2.01

Starwood Consolidated Returns

12

Section 2.02

Mixed Business Tax Returns

13

Section 2.03

Single Business Returns

13

Section 2.04

Tax Return Procedures

13

Section 2.05

Amended Returns

15

Section 2.06

Straddle Period Tax Allocation

16

Section 2.07

Timing of Payments

16

Section 2.08

Expenses

16

Section 2.09

Apportionment of Vistana Taxes

16

 

 

 

ARTICLE III

 

INDEMNIFICATION

 

Section 3.01

Indemnification by Starwood

17

Section 3.02

Indemnification by Vistana

17

Section 3.03

Tax Characterization of and Adjustments to Payments

17

Section 3.04

Timing of Indemnification Payments

18

Section 3.05

Indemnification Payments under Ancillary Agreements

18

 

 

 

ARTICLE IV

 

REFUNDS, CARRYBACKS, TIMING DIFFERENCE AND TAX ATTRIBUTES

 

Section 4.01

Refunds and Credits

18

Section 4.02

Carrybacks

19

Section 4.03

Tax Attributes; E&P

20

Section 4.04

Treatment of Deductions Associated with Equity-Related Compensation

21

Section 4.05

Timing Differences

21

Section 4.06

Section 336(e) Election

22

Section 4.07

SVO Conversion

24

 

i

--------------------------------------------------------------------------------


 

Section 4.08

Installment Sale

25

Section 4.09

Tax Benefit Determinations

26

Section 4.10

Supporting Documentation

26

Section 4.11

Mitigation Efforts

26

 

 

 

ARTICLE V

 

TAX PROCEEDINGS

 

Section 5.01

Notification of Tax Proceedings

26

Section 5.02

Tax Proceeding Procedures Generally

27

Section 5.03

Tax Proceedings in respect of Disqualifying Actions

28

 

 

 

ARTICLE VI

 

TAX-FREE STATUS OF THE DISTRIBUTION

 

Section 6.01

Representations and Warranties

28

Section 6.02

Restrictions Relating to the Distribution

29

Section 6.03

Procedures Regarding Opinions and Rulings

31

 

 

 

ARTICLE VII

 

COOPERATION

 

Section 7.01

General Cooperation

32

Section 7.02

Retention of Records

33

 

 

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.01

Dispute Resolution

34

Section 8.02

Interest on Late Payments

34

Section 8.03

Survival of Covenants

34

Section 8.04

Successors

34

Section 8.05

Severability

35

Section 8.06

Entire Agreement

35

Section 8.07

Assignment; No Third-Party Beneficiaries

35

Section 8.08

Specific Performance

35

Section 8.09

Amendment

35

Section 8.10

Rules of Construction

36

Section 8.11

Counterparts

36

Section 8.12

Coordination with the Employee Matters Agreements

36

Section 8.13

Confidentiality

36

 

ii

--------------------------------------------------------------------------------


 

Section 8.14

Expenses

36

Section 8.15

Governing Law

37

Section 8.16

Notices

37

Section 8.17

Coordination with Ancillary Agreements

38

Section 8.18

Effective Date

38

 

iii

--------------------------------------------------------------------------------


 

TAX MATTERS AGREEMENT

 

THIS TAX MATTERS AGREEMENT (this “Agreement”), dated as of May 11, 2016, is by
and among Starwood Hotels & Resorts Worldwide, Inc., a Maryland corporation
(“Starwood”), Vistana Signature Experiences, Inc. (“Vistana”), a Delaware
corporation and Interval Leisure Group, Inc. (“ILG”), a Delaware corporation. 
Each of Starwood, Vistana and ILG is sometimes referred to herein as a “Party”
and, collectively, as the “Parties.”

 

WHEREAS, Starwood is engaged, directly and indirectly, in the Vistana Business;

 

WHEREAS, the Board of Directors of Starwood has determined that it is advisable
and in the best interests of Starwood and Starwood’s shareholders to separate
the Vistana Business from the other businesses of Starwood and to divest the
Vistana Business in the manner contemplated by the Separation Agreement and the
Merger Agreement;

 

WHEREAS, Starwood and Vistana have entered into the Separation Agreement
pursuant to which (a) (i) Starwood will, and will cause its Subsidiaries to,
transfer certain assets, liabilities and subsidiaries of the Vistana Business to
Vistana and its Subsidiaries, and (ii) Vistana will, and/or will cause one or
more of its Subsidiaries to, transfer certain assets, liabilities, subsidiaries
and/or businesses to Starwood and its Subsidiaries, as a result of which Vistana
will own, directly and indirectly through its Subsidiaries, only the Vistana
Business and will not own, directly or indirectly through its Subsidiaries, any
of the Starwood Business (collectively, the “Restructuring”), and (b) Starwood
will distribute the interests in Vistana to its shareholders (the
“Distribution”) as described therein;

 

WHEREAS, immediately prior to the Distribution, ILG will cause one or more of
the ILG Subsidiaries to purchase from the applicable indirect Subsidiaries of
Starwood, and Starwood will cause each such applicable Subsidiary to, sell,
convey, transfer, assign and deliver to one or more of the ILG Subsidiaries, all
of such Starwood Subsidiary’s right, title and interest in, to and under the
assets described in Section 6.10 of the Separation Agreement (the “Purchased
Assets”) and the liabilities related thereto for the respective purchase prices
set forth therein (the “Asset Purchase”);

 

WHEREAS, the Parties contemplate that, pursuant to the Merger Agreement,
immediately after the Distribution and at the Effective Time, Merger Sub shall
be merged (the “Merger”) with and into Vistana, with Vistana surviving the
Merger as a wholly owned subsidiary of ILG, and the Vistana Common Stock shall
be converted into the right to receive shares of common stock of ILG on the
terms and subject to the conditions of the Merger Agreement and in accordance
with the Delaware General Corporation Law; and

 

WHEREAS, the Parties wish to (a) provide for the payment of Tax liabilities and
entitlement to refunds thereof, allocate responsibility for, and cooperation in,
the filing of Tax Returns, and provide for certain other matters relating to
Taxes and (b) set forth certain covenants and indemnities relating to the
preservation of the tax-free status of the Contribution, the Distribution and
the Merger.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the Parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                                                                      
General.  As used in this Agreement, the following terms shall have the
following meanings:

 

“Accounting Firm” has the meaning set forth in Section 8.01.

 

“Adjustment” means an adjustment of any item of income, gain, loss, deduction,
credit or any other item affecting Taxes of a taxpayer pursuant to a Final
Determination.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Ancillary Agreement” has the meaning set forth in the Separation Agreement.

 

“Asset Purchase” has the meaning set forth in the recitals to this Agreement.

 

“Association” means any association, trust, property owning company or similar
entity that is formed (whether incorporated or unincorporated, mandatory or
voluntary) for the purpose of protecting the consumer purchasers of vacation
ownership interests from the insolvency or bankruptcy of any member of the
Vistana Group or for governance purposes relating to a vacation ownership
resort, including any entity which the Starwood Group has treated as subject to
Section 528 of the Code prior to the Effective Time.

 

“Benefited Party” has the meaning set forth in Section 4.01(b).

 

“Carryback” has the meaning set forth in Section 4.02(b).

 

“Closing Date” has the meaning set forth in the Merger Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Parent” means the “common parent corporation” of an “affiliated group”
(in each case, within the meaning of Section 1504 of the Code) filing a U.S.
federal consolidated Income Tax Return.

 

“Confidentiality Agreement” has the meaning set forth in the Merger Agreement.

 

“Contribution” means the contribution by Starwood of all of the equity interests
in SVO, Starwood Vacation Network, Inc., Starwood Vacation Exchange Company,
Westin Vacation

 

2

--------------------------------------------------------------------------------


 

Management Corporation, FOH Hospitality, LLC, and Kauai Blue, Inc. to Vistana in
exchange for Vistana Common Stock and the assumption by Vistana of liabilities
related thereto.

 

“Counsel” means Skadden, Arps, Slate, Meagher & Flom LLP.

 

“Disqualifying Action” means a Starwood Disqualifying Action or a Vistana
Disqualifying Action.

 

“Distribution” has the meaning set forth in the recitals to this Agreement.

 

“Distribution Date” means the date on which the Distribution is consummated.

 

“Distribution Tax Opinion” means any opinion issued by Counsel and/or other tax
advisor to Starwood regarding U.S. federal Income Tax consequences of the
Contribution and Distribution.

 

“Due Date” means (a) with respect to a Tax Return, the date (taking into account
all valid extensions) on which such Tax Return is required to be filed under
applicable Law and (b) with respect to a payment of Taxes, the date on which
such payment is required to be made to avoid the incurrence of interest,
penalties and/or additions to Tax.

 

“Effective Time” has the meaning set forth in the Merger Agreement.

 

“Employee Matters Agreement” means the Employee Matters Agreement by and between
the Parties dated as of October 27, 2015, including any amendments thereto.

 

“Extraordinary Transaction” means any action that is not in the Ordinary Course
of Business, but shall not include any action described in or contemplated by
the Separation Agreement, the Merger Agreement or any Ancillary Agreement or
that is undertaken pursuant to the Restructuring or the Distribution.

 

“Fifty-Percent or Greater Interest” has the meaning ascribed to such term for
purposes of Sections 355(d) and (e) of the Code.

 

“Final Determination” means the final resolution of liability for any Tax for
any taxable period, by or as a result of (a) a final decision, judgment, decree
or other order by any court of competent jurisdiction that can no longer be
appealed to a court other than the Supreme Court of the United States, (b) a
final settlement with the IRS, a closing agreement or accepted offer in
compromise under Sections 7121 or 7122 of the Code, or a comparable agreement
under the Laws of other jurisdictions, which resolves the entire Tax liability
for any taxable period, (c) any allowance of a refund or credit in respect of an
overpayment of Tax, but only after the expiration of all periods during which
such refund or credit may be recovered by the jurisdiction imposing the Tax, or
(d) any other final resolution, including by reason of the expiration of the
applicable statute of limitations or the execution of a pre-filing agreement
with the IRS or other Taxing Authority.

 

3

--------------------------------------------------------------------------------


 

“Group” of which a Person is a member means (i) the Starwood Group if the Person
is a member of the Starwood Group, (ii) the Vistana Group if the Person is a
member of the Vistana Group, and (iii) the ILG Group if the Person is a member
of the ILG Group.

 

“ILG” has the meaning set forth in the preamble to this Agreement.

 

“ILG Group” means ILG and each of its Subsidiaries, including, after the
Effective Time, the Vistana Group and the Purchased Entities.

 

“ILG Subsidiary Buyer” has the meaning set forth in the Separation Agreement.

 

“Income Tax Return” means any Tax Return on which Income Taxes are reflected or
reported.

 

“Income Taxes” means any net income, net receipts, net profits, excess net
profits or similar Taxes based upon, measured by, or calculated with respect to
net income.

 

“Indemnified Party” means the Party which is entitled to seek indemnification
from the other Party pursuant to the provisions of Article III.

 

“Indemnifying Party” means the Party from which the other Party is entitled to
seek indemnification pursuant to the provisions of Article III.

 

“Information” has the meaning set forth in Section 7.01(a).

 

“Information Request” has the meaning set forth in Section 7.01(a).

 

“Intended Tax Treatment” means that (a) the Contribution and Distribution, taken
together, will constitute a tax-free reorganization pursuant to Sections 355
(including under Section 355(e)), 361 and 368(a)(1)(D) of the Code and the
Vistana Common Stock received pursuant to the Distribution will constitute
“qualified property” for purposes of Section 355(e) of the Code, (b) the Merger
will constitute a tax-free reorganization pursuant to Section 368(a) of the
Code, (c) the Starwood Group will recognize any loss realized by Starwood on the
Steamboat Sale and, immediately before the Distribution, will take into account
any loss so recognized (Section 267(f)(2)(B) and Reg. § 1.267(f)-1(c); Reg. §
1.1502-13(d)(1)(i)) and (d) the Asset Purchase will constitute a taxable sale of
the Purchased Assets by the applicable indirect Subsidiary of Starwood to the
applicable Subsidiary of ILG in exchange for cash in an amount equal to the
respective purchase prices set forth in the Separation Agreement.

 

“IRS” means the U.S. Internal Revenue Service.

 

“IRS Ruling” means the U.S. federal Income Tax ruling issued to Starwood by the
IRS in connection with the Restructuring and the Distribution and any amendment
or supplement to such ruling.

 

“IRS Ruling Request” means any letter filed by Starwood with the IRS requesting
a ruling regarding certain tax consequences of the Restructuring and the
Distribution, including the ruling

 

4

--------------------------------------------------------------------------------


 

request filed on behalf of Starwood with the IRS dated January 8, 2015 (the “IRS
Ruling Request I”) and the supplemental submission to IRS Ruling Request I filed
on behalf of Starwood with the IRS dated June 19, 2015 (the “First Supplemental
Submission”), and any amendment or supplement thereto.  For the avoidance of
doubt, (A) the IRS Ruling Request shall not include (i) those representations
set forth in Part IV of IRS Ruling Request I except to the extent such
representations are included in Part III of the First Supplemental Submission
and (ii) the representations set forth in subparagraphs (e) and (f) of Part III
of the First Supplemental Submission, (B) to the extent there are any
discrepancies between the description of the transactions as set forth in IRS
Ruling Request I and the First Supplemental Submission, on the one hand, and in
Schedule 2.1(a) of the Separation Agreement (the “Step Plan”), on the other
hand, the description of the transactions as set forth in the Step Plan will
govern and (C) the Parties acknowledge and agree that the sale by Blue
Marble, Inc. to SVO Development, Inc. of the Raintree notes in exchange for a
portion of an intercompany receivable (the “Raintree Sale”) did not, and will
not occur, and therefore for purposes of the definition of IRS Ruling Request,
any reference to the Raintree Sale in the First Supplemental Submission shall be
disregarded.

 

“Law” means any U.S. or non-U.S. federal, national, supranational, state,
provincial, local or similar statute, law, ordinance, regulation, rule, code,
administrative pronouncement, order, requirement or rule of law (including
common law).

 

“Merger” has the meaning set forth in the recitals to this Agreement.

 

“Merger Agreement” has the meaning set forth in the Separation Agreement.

 

“Merger Sub” has the meaning set forth in the Merger Agreement.

 

“Merger Tax Opinion” means any opinion issued by Counsel and/or other tax
advisor to Starwood regarding U.S. federal Income Tax consequences of the
Merger.

 

“Mexican Distribution” means dividend distributions and/or capital redemptions
declared prior to the consummation of the Asset Purchase by each of the Mexican
Entities to its shareholders of record on such date of declarations, but paid
after consummation of the Asset Purchase.

 

“Mexican Distribution Taxes” means all Taxes of the ILG Group, including the
Mexican Entities, for any Tax period or portion of a period beginning after the
consummation of the Asset Purchase, resulting from the declaration and payment
by such Mexican Entity of a Mexican Distribution to Starwood Mexico Servicios
Compartidos SA de CV; provided, however, that Mexican Distribution Taxes shall
not include any Vistana Mexican Distribution Taxes.

 

“Mexican Entities” means Hotel Cabos K.22.5.S. de R.L. de C.V., Hoteles Cancun
K20 S. de R.L. de C.V., Hoteles Vallarta 205 S. de R.L. de C.V., and Turistica
Cancun S. de R.L. de C.V.

 

“Mixed Business Income Tax Return” means any Mixed Business Tax Return on which
Income Taxes are reflected or reported.

 

5

--------------------------------------------------------------------------------


 

“Mixed Business Tax Return” means any Tax Return (other than a Starwood
Consolidated Return), including any consolidated, combined or unitary Tax
Return, that reflects or reports Taxes that relate to at least one asset or
activity that is part of the Starwood Business, on the one hand, and at least
one asset or activity that is part of the Vistana Business, on the other hand.

 

“Notified Action” has the meaning set forth in Section 6.03(a).

 

“Opinions” means the Distribution Tax Opinion and the Merger Tax Opinion.

 

“Ordinary Course of Business” means an action taken by a Person only if such
action is taken in the ordinary course of the normal operations of such Person.

 

“Party” and “Parties” have the meaning set forth in the preamble to this
Agreement.

 

“Past Practice” means past practices, accounting methods, elections and
conventions.

 

“Person” has the meaning set forth in the Separation Agreement.

 

“Post-Closing Period” means any taxable period (or portion thereof) beginning
after the Distribution Date, including for the avoidance of doubt, the portion
of any Straddle Period beginning after the Distribution Date.

 

“Pre-Closing Period” means any taxable period (or portion thereof) ending on or
before the Distribution Date, including for the avoidance of doubt, the portion
of any Straddle Period ending at the end of the day on the Distribution Date.

 

“Preparing Party” has the meaning set forth in Section 2.04(a)(ii).

 

“Privilege” means any privilege that may be asserted under applicable Law,
including any privilege arising under or relating to the attorney-client
relationship (including the attorney-client and work product privileges), the
accountant-client privilege and any privilege relating to internal evaluation
processes.

 

“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding or arrangement, within the meaning of
Section 355(e) of the Code and Treasury Regulation Section 1.355-7, or any other
regulations promulgated thereunder, to enter into a transaction or series of
transactions), whether such transaction is supported by Vistana management or
shareholders, is a hostile acquisition, or otherwise, as a result of which one
or more Persons would (directly or indirectly) acquire, or have the right to
acquire, from Vistana and/or one or more holders of outstanding shares of
Vistana capital stock, as the case may be, a number of shares of Vistana capital
stock that would, when combined with any other direct or indirect changes in
ownership of Vistana capital stock pertinent for purposes of Section 355(e) of
the Code (including the Merger), comprise fifty percent (50%) or more of (a) the
value of all outstanding shares of stock of Vistana as of the date of such
transaction, or in the case of a series of transactions, the date of the last
transaction of such series, or (b) the total combined voting power of all
outstanding shares of voting stock of Vistana as of the date of such
transaction, or in

 

6

--------------------------------------------------------------------------------


 

the case of a series of transactions, the date of the last transaction of such
series.  Notwithstanding the foregoing, a Proposed Acquisition Transaction shall
not include (i) the adoption by Vistana or ILG of, or the issuance of stock
pursuant to, a shareholder rights plan or (ii) issuances by Vistana that satisfy
Safe Harbor VIII (relating to acquisitions in connection with a person’s
performance of services) or Safe Harbor IX (relating to acquisitions by a
retirement plan of an employer) of Treasury Regulation Section 1.355-7(d).  For
purposes of determining whether a transaction constitutes an indirect
acquisition, any recapitalization resulting in a shift of voting power or any
redemption of shares of stock shall be treated as an indirect acquisition of
shares of stock by the non-exchanging shareholders.  This definition and the
application thereof is intended to monitor compliance with Section 355(e) of the
Code and shall be interpreted accordingly.  Any clarification of, or change in,
the statute or regulations promulgated under Section 355(e) of the Code shall be
incorporated in this definition and its interpretation.  For the avoidance of
doubt, the Merger shall not constitute a Proposed Acquisition Transaction.

 

“Purchased Entities” has the meaning set forth in the Separation Agreement.

 

“Refund” means any refund (or credit in lieu thereof) of Taxes (including any
overpayment of Taxes that can be refunded or, alternatively, applied to other
Taxes payable), including any interest paid on or with respect to such refund of
Taxes; provided, however, that for purposes of this Agreement, the amount of any
Refund required to be paid to another Party shall be reduced by the net amount
of any Income Taxes imposed on, related to, or attributable to, the receipt or
accrual of such Refund.

 

“Restriction Period” has the meaning set forth in Section 6.02(b).

 

“Restructuring” has the meaning set forth in the recitals to this Agreement.

 

“Restructuring VAT” means any VAT arising pursuant to the Restructuring.

 

“Reviewing Party” has the meaning set forth in Section 2.04(a)(ii).

 

“Separation Agreement” means the Separation Agreement by and between Starwood,
Vistana and ILG dated as of October 27, 2015, including any amendments thereto.

 

“Single Business Return” means any Tax Return including any consolidated,
combined or unitary Tax Return, that reflects or reports Tax Items relating only
to the Starwood Business, on the one hand, or the Vistana Business, on the other
(but not both).

 

“Single Business Return Preparing Party” has the meaning set forth in
Section 2.04(b).

 

“Single Business Return Reviewing Party” has the meaning set forth in
Section 2.04(b).

 

“Single Business Taxes” means any U.S. federal, state or local, or foreign Taxes
attributable to any Single Business Return.

 

“Starwood” has the meaning set forth in the preamble to this Agreement.

 

7

--------------------------------------------------------------------------------


 

“Starwood Business” means any businesses currently or formerly conducted by any
member of the Starwood Group, other than the Vistana Business.

 

“Starwood Consolidated Return” means the U.S. federal Income Tax Return required
to be filed by Starwood as the Common Parent.

 

“Starwood Consolidated Taxes” means any U.S. federal Income Taxes attributable
to any Starwood Consolidated Return.

 

“Starwood Disqualifying Action” means (a) any action (or the failure to take any
action) within its control by Starwood or any Starwood Entity (including
entering into any agreement, understanding or arrangement or any negotiations
with respect to any transaction or series of transactions) that, (b) any event
(or series of events) involving, directly or indirectly, the capital stock of
Starwood, any assets of Starwood or any assets of any Starwood Entity that, or
(c) any breach by Starwood or any Starwood Entity of any representation,
warranty or covenant made by them in this Agreement, that, in each case, would
adversely affect, in whole or in part, the Intended Tax Treatment; provided,
however, the term “Starwood Disqualifying Action” shall not include any action
expressly required by the Separation Agreement, the Merger Agreement or any
Ancillary Agreement.

 

“Starwood Entity” means any Subsidiary of Starwood immediately after the
Effective Time.

 

“Starwood Group” means, individually or collectively, as the case may be,
Starwood and any Starwood Entity.

 

“Starwood Taxes” means, without duplication, (a) any Starwood Consolidated
Taxes, (b) any Taxes imposed on Vistana, ILG, or any member of the Vistana or
ILG Groups under Treasury Regulations Section 1.1502-6 (or any similar provision
of other Law) as a result of Vistana, any such member of the Vistana Group or
any Purchased Entity being or having been included as part of a Starwood
Consolidated Return (or similar consolidated or combined Tax Return under any
other provision of Law), (c) any Taxes of the Starwood Group and any former
Subsidiary of Starwood for any Pre-Closing Period and, with respect to a
Straddle Period, the portion of such period ending at the end of the day on the
Distribution Date (determined in accordance with Section 2.06), (d) any Taxes
attributable to a Starwood Disqualifying Action, (e) any Transaction Taxes,
(f) any Transfer Taxes, and (g) Mexican Distribution Taxes, in each case other
than Vistana Taxes, in each case including any Taxes resulting from an
Adjustment.

 

“Straddle Period” means any taxable period that begins on or before and ends
after the Distribution Date.

 

“Steamboat Sale” means the sale by (i) Starwood Steamboat LLC (“Steamboat”) of
Parcel #2, East Tower to SVO in exchange for a note receivable owed by Starwood
to SVO and (ii) Starwood of all of its membership interests in Steamboat to
Points of Colorado, Inc. in exchange for a portion of an intercompany
receivable.

 

8

--------------------------------------------------------------------------------


 

“Subsidiary” means, with respect to any Person (a) a corporation more than fifty
percent (50%) of the voting or capital stock of which is owned, directly or
indirectly, by such Person or (b) a partnership, joint venture, association,
joint stock company, trust, unincorporated organization or other entity (other
than any Association) in which such Person, directly or indirectly, owns more
than fifty percent (50%) of the equity economic interests thereof or for which
such Person, directly or indirectly, has the power to elect or direct the
election of more than fifty percent (50%) of the members of the governing body
or which such Person otherwise has control (e.g., as the managing partner or
managing member of a partnership or limited liability company, as the case may
be).

 

“SVO” means Starwood Vacation Ownership, Inc., or, if the SVO Conversion occurs,
Vistana Vacation Ownership, LLC.

 

“SVO Conversion” means (i) a conversion of SVO from a corporation to a limited
liability company under Florida Law treated as a liquidation of SVO under
Section 332 of the Code or (ii) other transaction treated as a liquidation of
SVO under Section 332 of the Code, if any, as determined by Starwood in its
discretion.

 

“Tax” means (a) all taxes, charges, fees, duties, levies, imposts, or other
similar assessments, imposed by any U.S. federal, state or local or foreign
governmental authority, including, but not limited to, net income, gross income,
gross receipts, excise, real property, personal property, sales, use, service,
service use, license, lease, capital stock, transfer, recording, franchise,
business organization, occupation, premium, environmental, windfall profits,
profits, customs, duties, payroll, wage, withholding, social security,
employment, unemployment, insurance, severance, workers compensation, excise,
stamp, alternative minimum, estimated, value added, ad valorem, hospitality,
accommodations, transient accommodations, unclaimed property, escheat and other
taxes, charges, fees, duties, levies, imposts, or other similar assessments,
(b) any interest, penalties or additions attributable thereto and (c) all
liabilities in respect of any items described in clauses (a) or (b) payable by
reason of assumption, transferee or successor liability, operation of Law or
Treasury Regulation Section 1.1502-6(a) (or any predecessor or successor thereof
or any analogous or similar provision under Law).

 

“Tax Attributes” includes, but is not limited, to net operating losses, capital
losses, tax credit carryovers, earnings and profits, foreign tax credit
carryovers, overall foreign losses, previously taxed income, tax bases, separate
limitation losses and any other losses, deductions, credits or other comparable
items that could affect a Tax liability for a past or future taxable period.

 

“Tax Benefit” means any refund, credit, or other reduction in Tax payments
otherwise required to be made to a Taxing Authority, including for the avoidance
of doubt, any actual Tax savings if, as and when realized arising from a step up
in Tax basis or an increase in a Tax Attribute.

 

“Tax Cost” means any increase in Tax payments otherwise required to be made to a
Taxing Authority (or any reduction in any refund otherwise receivable from any
Taxing Authority).

 

9

--------------------------------------------------------------------------------


 

“Tax Group” means the members of a consolidated, combined, unitary or other tax
group (determined under applicable U.S., State or foreign Income Tax law) which
includes Starwood, Vistana or ILG, as the context requires, but for the
avoidance of doubt, (i) Starwood’s Tax Group does not include any members of the
Vistana Group and (ii) Vistana’s and ILG’s Tax Groups do not include any members
of the Starwood Group.

 

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit or any other item which increases or decreases Taxes paid or payable.

 

“Tax Materials” means (a) the IRS Ruling, (b) the Opinions, (c) each submission
to the IRS in connection with the IRS Ruling Request, (d) any tax representation
letter addressed to Counsel supporting the Opinions, (e) any other materials
delivered or deliverable by Starwood, Vistana or ILG, in connection with the
rendering by Counsel of the Opinions and the issuance by the IRS of the IRS
Ruling and (f) the representation letter from Vistana to the auditors who
prepared the Vistana Financial Statements.

 

“Tax Matter” has the meaning set forth in Section 7.01(a).

 

“Tax Proceeding” means any audit, assessment of Taxes, pre-filing agreement,
other examination by any Taxing Authority, proceeding, appeal of a proceeding or
litigation relating to Taxes, whether administrative or judicial, including
proceedings relating to competent authority determinations.

 

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, or declaration of estimated Tax) required to
be supplied to, or filed with, a Taxing Authority in connection with the
payment, determination, assessment or collection of any Tax or the
administration of any Laws relating to any Tax and any amended Tax return or
claim for refund.

 

“Taxing Authority” means any governmental authority or any subdivision, agency,
commission or entity thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).

 

“Transaction Taxes” means any Taxes imposed on or by reason of the Restructuring
(including, for the avoidance of doubt, Taxes payable by reason of the
settlement of Intercompany Accounts as contemplated by Section 2.3 of the
Separation Agreement), any Taxes payable in connection with the Asset Purchase
pursuant to Section 6.10 of the Separation Agreement and any Taxes payable by
reason of the distribution of cash or any other property from Vistana to
Starwood or the contribution of cash or any other property from Starwood to
Vistana, other than, in each case, any such Taxes caused by a Vistana
Disqualifying Action.

 

“Transactions” means the Restructuring, the Distribution, the Asset Purchase and
the other transactions contemplated by the Separation Agreement, the Merger
Agreement and the Ancillary Agreements.

 

10

--------------------------------------------------------------------------------


 

“Transfer Taxes” means all sales, use, transfer, real property transfer,
intangible, recordation, registration, documentary, stamp or similar Taxes
imposed on the Restructuring, the Asset Purchase or the Distribution.

 

“Treasury Regulations” means the final and temporary (but not proposed) Income
Tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).

 

“Universal Explorer Program” means the solicitation program operated by Vistana
pursuant to which potential purchasers of VOIs make advance payments of cash in
exchange for an opportunity to experience some of the features of VOI ownership
at one of Vistana’s resorts without a full purchase of a VOI.

 

“Unqualified Tax Opinion” means a “will” opinion, without substantive
qualifications, of a nationally recognized law or accounting firm, which firm is
reasonably acceptable to Starwood, to the effect that a transaction will not
affect the Intended Tax Treatment.

 

“U.S.” means the United States of America.

 

“VAT” means the value added tax charged under any provision of national
legislation, including but not limited to European Union Directive 2006/112/EC
and charged under the provisions of any national legislation implementing that
directive or European Union Directive 77/388/EEC together with legislation
supplemental thereto and any similar tax in any other jurisdiction.

 

“Vistana” has the meaning set forth in the preamble to this Agreement.

 

“Vistana Business” has the meaning set forth in the Separation Agreement.

 

“Vistana Common Stock” has the meaning set forth in the Separation Agreement.

 

“Vistana Disqualifying Action” means (a) any action (or the failure to take any
action) within its control by Vistana or any Vistana Entity (including entering
into any agreement, understanding or arrangement or any negotiations with
respect to any transaction or series of transactions) that, (b) any event (or
series of events) involving, directly or indirectly, the capital stock of
Vistana, any assets of Vistana or any assets of any Vistana Entity that, (c) any
breach, by Vistana or any Vistana Entity of any warranty or covenant made by
them in this Agreement that, or (d) any breach, by Vistana or any Vistana Entity
of any representation made by them in this Agreement, with respect to any action
(or failure to take any action) of Vistana or any member of the Vistana Group
after the Effective Time that, in each case, would adversely affect, in whole or
in part, the Intended Tax Treatment; provided, however, the term “Vistana
Disqualifying Action” shall not include any action expressly required by the
Separation Agreement, the Merger Agreement or any Ancillary Agreement.

 

“Vistana Employee” has the meaning set forth in Section 4.04(b).

 

“Vistana Entity” means any Subsidiary of Vistana immediately after the Effective
Time.

 

11

--------------------------------------------------------------------------------


 

“Vistana Financial Statements” has the meaning set forth in the Merger
Agreement.

 

“Vistana Group” means, individually or collectively, as the case may be, Vistana
and any Vistana Entity.

 

“Vistana Mexican Distribution Taxes” means (a) any Taxes related to the
reduction in the Tax basis of the stock of Turistica Cancun S. de R.L. de C.V.
or Hotel Cabos K.22.5.S. de R.L. de C.V. and (b) the Mexican Federal corporate
income tax payable to Servicio de Administración Tributaria, in each case in
respect of the Mexican Distribution by Turistica Cancun S. de R.L. de C.V. or
Hotel Cabos K.22.5.S. de R.L. de C.V.; provided, however, that Vistana Mexican
Distribution Taxes shall not include (i) any Tax attributable to the reduction
in the Tax basis of the stock of Turistica Cancun S. de R.L. de C.V. or Hotel
Cabos K.22.5.S. de R.L. de C.V. to the extent such Tax exceeds the “Tax Basis
Benefit” line item as reflected on Annex B to the Separation Agreement and
(ii) the amount of any Mexican Federal corporate income tax payable to Servicio
de Administración Tributaria in excess of those required to be held by entities
set forth on Annex D to the Separation Agreement pursuant to
Section 4.3(e)(i) thereto, in each case, that are imposed by a Taxing Authority.

 

“Vistana Taxes” means, without duplication, (a) any Taxes for any Post-Closing
Tax Period of (i) Starwood or any Subsidiary or former Subsidiary of Starwood
attributable to assets or activities of the Vistana Business, as determined
pursuant to Section 2.09 or (ii) Vistana, ILG or any Subsidiary of Vistana or
ILG, including the Purchased Entities, (b) any Taxes attributable to a Vistana
Disqualifying Action, (c) any Taxes attributable to an action taken after the
Closing on the Closing Date by Vistana, a Vistana Entity or a Purchased Entity
outside the ordinary course of business and (d) any Vistana Mexican Distribution
Taxes, in each case including any Taxes resulting from an Adjustment.

 

Section 1.02                             Additional Definitions.  Capitalized
terms not defined in this Agreement shall have the meaning ascribed to them in
the Merger Agreement.

 

ARTICLE II

 

PREPARATION, FILING AND PAYMENT OF TAXES SHOWN DUE ON TAX RETURNS

 

Section 2.01                             Starwood Consolidated Returns.

 

(a)                       Starwood Consolidated Returns.  Starwood shall prepare
and file all Starwood Consolidated Returns for a Pre-Closing Period or a
Straddle Period, and shall pay all Taxes shown to be due and payable on such Tax
Returns; provided that Vistana shall reimburse Starwood for any such Taxes that
are Vistana Taxes.

 

(b)                       Extraordinary Transactions.  Notwithstanding anything
to the contrary in this Agreement, for all Tax purposes, the Parties shall
report any Extraordinary

 

12

--------------------------------------------------------------------------------


 

Transactions that are caused or permitted by Vistana, any Vistana Entity or any
Purchased Entity on the Distribution Date after the Effective Time as occurring
on the day after the Distribution Date pursuant to Treasury Regulation
Section 1.1502-76(b)(1)(ii)(B) or any similar or analogous provision of state,
local or foreign Law.

 

Section 2.02                             Mixed Business Tax Returns.

 

(a)                       Subject to Section 2.02(b), Starwood shall prepare (or
cause a Starwood Entity to prepare) and Starwood, a Starwood Entity, Vistana or
ILG, as the context requires, shall file (or cause to be filed) any Mixed
Business Tax Returns for a Pre-Closing Period or a Straddle Period and shall
pay, or cause such Starwood Entity to pay, all Taxes shown to be due and payable
on such Tax Returns; provided that Vistana or ILG, as appropriate, shall
reimburse Starwood for any such Taxes that are Vistana Taxes.

 

(b)                       Vistana or ILG, as the context requires, shall prepare
and file (or cause to be prepared and filed) any Mixed Business Tax Returns for
a Pre-Closing Period or a Straddle Period required to be filed by Vistana, a
Vistana Entity, ILG or an ILG Subsidiary after the Distribution Date, and shall
pay (or cause to be paid) all Taxes shown to be due and payable on such Tax
Returns; provided that Starwood shall reimburse Vistana or ILG, as appropriate,
for any such Taxes that are Starwood Taxes.

 

Section 2.03                             Single Business Returns.

 

(a)                       Starwood shall prepare and file (or cause a Starwood
Entity to prepare and file) any Single Business Returns for a Pre-Closing Period
or a Straddle Period required to be filed by Starwood or a Starwood Entity and
shall pay, or cause such Starwood Entity to pay, all Taxes shown to be due and
payable on such Tax Returns; provided that Vistana or ILG, as appropriate, shall
reimburse Starwood for any such Taxes that are Vistana Taxes.

 

(b)                       Vistana or ILG, as the context requires, shall prepare
and file (or cause to be prepared and filed) any Single Business Returns for a
Pre-Closing Period or a Straddle Period required to be filed by Vistana, a
Vistana Entity, ILG or an ILG Subsidiary and shall pay (or cause to be paid),
all Taxes shown to be due and payable on such Tax Returns; provided that
Starwood shall reimburse Vistana or ILG, as appropriate, for any such Taxes that
are Starwood Taxes.

 

Section 2.04                             Tax Return Procedures.

 

(a)                       Procedures relating to Tax Returns other than Single
Business Returns.

 

(i)             Starwood Consolidated Returns.  With respect to all Starwood
Consolidated Returns for the taxable year which includes the Distribution Date,
Starwood shall use the closing of the books method under Treasury Regulation
Section 1.1502-76.  To the extent that the positions taken on any Starwood
Consolidated Tax Return would reasonably be expected to

 

13

--------------------------------------------------------------------------------


 

materially adversely affect the Tax position of Vistana or a Vistana Entity for
any period after the Distribution Date, Starwood shall prepare the portions of
such Tax Return that relates to the Vistana Business in a manner that is
consistent with Past Practice except to the extent that Starwood decides to
change the method of reporting with respect to the Universal Explorer Program or
unless otherwise required by applicable Law or agreed to in writing by the
Parties, and shall provide a draft of such portion of such Tax Return to Vistana
for its review and comment at least thirty (30) days prior to the Due Date for
such Tax Return, provided, however, that nothing herein shall prevent Starwood
from timely filing any such Tax Return.  In the event that Past Practice is not
applicable to a particular item or matter, Starwood shall determine the
reporting of such item or matter in good faith.  The Parties shall negotiate in
good faith to resolve all disputed issues.  Any disputes that the Parties are
unable to resolve shall be resolved by the Accounting Firm pursuant to
Section 8.01.  In the event that any dispute is not resolved (whether pursuant
to good faith negotiations among the Parties or by the Accounting Firm) prior to
the Due Date for the filing of any such Tax Return, such Tax Return shall be
timely filed by Starwood and Starwood agrees to amend such Tax Return as
necessary to reflect the resolution of such dispute in a manner consistent with
such resolution.

 

(ii)          Mixed Business Tax Returns.  To the extent that the positions
taken on any Mixed Business Tax Return would reasonably be expected to
materially adversely affect the Tax position of the party other than the party
that is required to prepare and file any such Tax Return pursuant to
Section 2.02 (the “Reviewing Party”) for any period after the Distribution Date,
the party required to prepare and file such Tax Return (the “Preparing Party”)
shall prepare the portions of such Tax Return that relates to the business of
the Reviewing Party (the Vistana Business or the Starwood Business, as the case
may be) in a manner that is consistent with Past Practice unless otherwise
required by applicable Law or agreed to in writing by the Parties, and shall
provide a draft of such portion of such Tax Return to the Reviewing Party for
its review and comment at least thirty (30) days prior to the Due Date for such
Tax Return, provided, however, that nothing herein shall prevent the Preparing
Party from timely filing any such Tax Return.  In the event that Past Practice
is not applicable to a particular item or matter, the Preparing Party shall
determine the reporting of such item or matter in good faith.  The Parties shall
negotiate in good faith to resolve all disputed issues.  Any disputes that the
Parties are unable to resolve shall be resolved by the Accounting Firm pursuant
to Section 8.01.  In the event that any dispute is not resolved (whether
pursuant to good faith negotiations among the Parties or by the Accounting Firm)
prior to the Due Date for the filing of any such Tax Return, such Tax Return
shall be timely filed by the Preparing Party and the Parties agree to amend such
Tax Return as necessary to reflect the resolution of such dispute in a manner
consistent with such resolution.

 

14

--------------------------------------------------------------------------------


 

(b)                       Procedures relating to Single Business Returns.  The
Party that is required to prepare and file any Single Business Return pursuant
to Section 2.03 (the “Single Business Return Preparing Party”) which reflects
Taxes which are reimbursable by the other Party (the “Single Business Return
Reviewing Party”), in whole or in part, shall (x) unless otherwise required by
Law or agreed to in writing by the Single Business Return Reviewing Party,
prepare such Tax Return in a manner consistent with Past Practice to the extent
such items affect the Taxes for which the Single Business Return Reviewing Party
is responsible pursuant to this Agreement, and (y) submit to the Single Business
Return Reviewing Party a draft of any such Tax Return (or to the extent
practicable the portion of such Tax Return that relates to Taxes for which the
Single Business Return Reviewing Party is responsible pursuant to this
Agreement) along with a statement setting forth the calculation of the Tax shown
due and payable on such Tax Return reimbursable by the Single Business Return
Reviewing Party under Section 2.03 at least thirty (30) days prior to the Due
Date for such Tax Return provided, however, that nothing herein shall prevent
the Single Business Return Preparing Party from timely filing any such Single
Business Return. The Parties shall negotiate in good faith to resolve all
disputed issues.  Any disputes that the Parties are unable to resolve shall be
resolved by the Accounting Firm pursuant to Section 8.01.  In the event that any
dispute is not resolved (whether pursuant to good faith negotiations among the
Parties or by the Accounting Firm) prior to the Due Date for the filing of any
Single Business Return, such Single Business Return shall be timely filed by the
Single Business Return Preparing Party and the Parties agree to amend such
Single Business Return as necessary to reflect the resolution of such dispute in
a manner consistent with such resolution.

 

(c)                        Notwithstanding anything to the contrary in this
Article II, (i) the portion of any Tax Return that relates to any Taxes
attributable to a Starwood Disqualifying Action shall be prepared by Starwood in
the manner determined by Starwood in its sole discretion (or, if such Tax Return
is required to be prepared by Vistana, be prepared by Vistana in the manner
determined by Starwood in its sole discretion), and (ii) the portion of any Tax
Return that relates solely to any Taxes attributable to a Vistana Disqualifying
Action shall be prepared by Vistana in the manner determined by Vistana in its
sole discretion or, if such Tax Return is required to be prepared by Starwood,
be prepared by Starwood in the manner determined by Vistana in its sole
discretion, in each case in accordance with applicable Law. For the avoidance of
doubt, the foregoing sentence shall apply only to the extent that the Parties
shall be aware of the Starwood Disqualifying Action or the Vistana Disqualifying
Action at the time such Tax Return is prepared.

 

Section 2.05                             Amended Returns.  Except as provided in
Section 2.04 to reflect the resolution of any dispute by the Accounting Firm
pursuant to Section 8.01, (a) except with the prior written consent of Starwood,
Vistana or ILG, as the case may be, shall not, and shall not permit any Vistana
Entity or ILG Subsidiary to, amend any Tax Return of Vistana or any Vistana
Entity or any Purchased Entity, respectively, for any Pre-Closing Period or
Straddle Period and (b) except with the prior written consent of Vistana or ILG,
as the case may be, Starwood shall not, and shall not permit any Starwood
Entity, to amend any Tax Return for any Pre-Closing Period or Straddle Period if
the result would be to unreasonably increase any liability of Vistana or ILG
under this Agreement, or to unreasonably increase any liability of

 

15

--------------------------------------------------------------------------------


 

Vistana, a Vistana Entity, ILG or an ILG Subsidiary for a Post-Closing Period,
in any material way.

 

Section 2.06                             Straddle Period Tax Allocation. 
Starwood and Vistana shall take all actions necessary or appropriate to close
the taxable year of Vistana, each Vistana Entity and each Purchased Entity for
all Tax purposes as of the close of the Distribution Date to the extent
permissible or required under applicable Law.  If applicable Law does not
require or permit Vistana, a Vistana Entity or a Purchased Entity, as the case
may be, to close its taxable year on the Distribution Date, then the allocation
of income or deductions required to determine any Taxes or other amounts
attributable to the portion of the Straddle Period ending on, or beginning
after, the Distribution Date shall be made by means of a closing of the books
and records of Vistana, such Vistana Entity or such Purchased Entity as of the
close of the Distribution Date; provided that exemptions, allowances or
deductions that are calculated on an annual or periodic basis shall be allocated
between such portions in proportion to the number of days in each such portion;
provided, further, that real property and other property or similar periodic
Taxes shall be apportioned on a per diem basis.

 

Section 2.07                             Timing of Payments.  All Taxes required
to be paid or caused to be paid pursuant to this Article II by either Starwood
or a Starwood Entity or Vistana a Vistana Entity, ILG or an ILG Subsidiary,
including a Purchased Entity after the Effective Time, as the case may be, to an
applicable Taxing Authority or reimbursed by Starwood, or Vistana or ILG to the
other Party pursuant to this Agreement, shall, in the case of a payment to a
Taxing Authority, be paid on or before the Due Date for the payment of such
Taxes and, in the case of a reimbursement to the other Party, be paid at least
two (2) business days before the Due Date for the payment of such Taxes by the
other Party; provided that the Party seeking reimbursement shall furnish such
other Party reasonably satisfactory documentation setting forth the basis for,
and calculation of, the amount of such reimbursement obligation.

 

Section 2.08                             Expenses.  Except as provided in
Section 8.01 in respect of the Accounting Firm, each Party shall bear its own
expenses incurred in connection with this Article II.

 

Section 2.09                             Apportionment of Vistana Taxes.  For
all purposes of this Agreement, but subject to Section 4.03, Starwood and ILG
shall jointly determine in good faith which Tax Items are properly attributable
to assets or activities of the Vistana Business (and in the case of a Tax Item
that is properly attributable to both the Vistana Business and the Starwood
Business, the allocation of such Tax Item between the Vistana Business and the
Starwood Business) in a manner consistent with the provisions of this Agreement
and any disputes shall be resolved by the Accounting Firm in accordance with
Section 8.01.

 

16

--------------------------------------------------------------------------------


 

ARTICLE III

 

INDEMNIFICATION

 

Section 3.01                             Indemnification by Starwood.  Subject
to Section 3.03, Starwood or Starwood Mexico Servicios Compartidos SA de CV, as
appropriate, shall pay, and shall indemnify and hold Vistana and ILG harmless
from and against, without duplication, (a) all Starwood Taxes, (b) all Taxes
incurred by Vistana, any Vistana Entity, ILG or any ILG Subsidiary, including,
for the avoidance of doubt, the Purchased Entities and the ILG Subsidiary Buyer,
by reason of the breach by Starwood or any member of the Starwood Group of any
of its representations, warranties or covenants hereunder, and (c) any costs and
expenses related to the foregoing (including reasonable attorneys’ fees and
expenses).

 

Section 3.02                             Indemnification by Vistana.  Subject to
Section 3.03, Vistana or the ILG Subsidiary Buyer, as appropriate, shall pay,
and shall indemnify and hold Starwood harmless from and against, without
duplication, (a) all Vistana Taxes, (b) all Taxes incurred by Starwood or any
Starwood Entity by reason of the breach by Vistana or any member of the Vistana
Group or ILG or any member of the ILG Group of any of its warranties or
covenants hereunder, (c) all Taxes incurred by Starwood or any Starwood Entity
by reason of the breach by Vistana or any member of the Vistana Group or ILG or
any member of the ILG Group of any of its representations hereunder with respect
to any action (or failure to take any action) of Vistana or any member of the
Vistana Group or ILG or any member of the ILG Group, as applicable, after the
Effective Time, and (d) any costs and expenses related to the foregoing
(including reasonable attorneys’ fees and expenses). Payments under this
agreement attributable to the Purchased Assets shall be payment obligations of,
and shall be made to, the applicable Starwood selling subsidiary and the ILG
Subsidiary Buyer, as the case may be.

 

Section 3.03                             Tax Characterization of and Adjustments
to Payments.

 

(a)                       Except as provided in Section 3.03(b), Starwood and
Vistana agree to treat any payment required by this Agreement (other than
payments with respect to interest accruing after the Distribution Date) as
either a contribution by Starwood to Vistana or a distribution by Vistana to
Starwood, as the case may be, occurring immediately prior to the Distribution.

 

(b)                       The Parties agree to treat any payment required by
this Agreement in respect of the Purchased Assets as an adjustment to the
purchase price of such Purchased Assets for Tax purposes.

 

(c)                        Notwithstanding the foregoing, the amount that any
Indemnifying Party is or may be required to provide indemnification to or on
behalf of any Indemnified Party pursuant to Article III of this Agreement shall
be (i) decreased to take into account the actual Tax Benefit to the Indemnified
Party (or any of its affiliates) arising from the incurrence or payment of the
relevant indemnified item (which Tax Benefit would not have arisen or been
allowable but for such indemnified item), and (ii) increased to take into
account any actual Tax Cost of the

 

17

--------------------------------------------------------------------------------


 

Indemnified Party (or any of its affiliates) arising from the receipt of the
relevant indemnity payment (but taking into account any actual offsetting Tax
Benefits resulting from the payment of such Tax Cost). The Parties shall use
their reasonable best efforts to agree on a one-time estimate of future Tax
Costs and Tax Benefits under this paragraph and will make payment accordingly,
and any such agreement will be final and conclusive.  To the extent the Parties
fail to reach agreement, any disagreement shall be resolved pursuant to
Section 8.01 hereof.

 

Section 3.04                             Timing of Indemnification Payments. 
Indemnification payments in respect of any liabilities for which an Indemnified
Party is entitled to indemnification pursuant to this Article III shall be paid
by the Indemnifying Party to the Indemnified Party within ten (10) days after
written notification thereof by the Indemnified Party, including reasonably
satisfactory documentation setting forth the basis for, and calculation of, the
amount of such indemnification payment, or within ten (10) days after resolution
pursuant to Section 8.01.

 

Section 3.05                             Indemnification Payments under
Ancillary Agreements. To the extent that an indemnification payment is made
under any Ancillary Agreement, such indemnification payment shall be decreased
to take into account the Tax Benefit actually realized (whether directly or
indirectly) by the indemnified party and increased to take into account any Tax
Cost actually incurred (whether directly or indirectly) by the indemnified party
under principles analogous to the principles described in Section 3.03 hereof.

 

ARTICLE IV

 

REFUNDS, CARRYBACKS, TIMING DIFFERENCE AND TAX ATTRIBUTES

 

Section 4.01                             Refunds and Credits.

 

(a)                       Except as provided in Section 4.02, Starwood shall be
entitled to all Refunds of Taxes for which Starwood is responsible pursuant to
Article III, and Vistana or ILG, as the case may be, shall be entitled to all
Refunds of Taxes for which such Party is responsible pursuant to Article III. 
For the avoidance of doubt, to the extent that a particular Refund of Taxes may
be allocable to a Straddle Period with respect to which the Parties may share
responsibility pursuant to Article III, the portion of such Refund to which each
Party will be entitled shall be determined by comparing the amount of payments
made by a Party (or any of member of such Party’s Group) to a Taxing Authority
or to the other Party (and reduced by the amount of payments received from the
other Party) pursuant to Articles II and III hereof with the Tax liability of
such Party as determined under Section 2.06, taking into account the facts as
utilized for purposes of claiming such Refund.  If a Party (or any member of its
Tax Group) receives a Refund to which the other Party is entitled pursuant to
this Agreement, such Party  shall pay the amount to which such other Party is
entitled within ten (10) days after the receipt of the Refund.

 

(b)                       In the event of an Adjustment relating to Taxes for
which one Party is responsible pursuant to Article III which would have given
rise to a Refund but for an offset

 

18

--------------------------------------------------------------------------------


 

against the Taxes for which the other Party (or a member of its Tax Group) is or
may be responsible pursuant to Article III (the “Benefited Party”), then the
Benefited Party shall pay to the other Party, within ten (10) days of the Final
Determination of such Adjustment an amount equal to the amount of such reduction
in the Taxes of the Benefited Party (or such Tax Group member) plus interest at
the rate set forth in Section 6621(a)(1) on such amount for the period from the
filing date of the Tax Return that would have given rise to such Refund to the
payment date.

 

(c)                        Notwithstanding Section 4.01(a), to the extent that a
Party (or any member of its Tax Group) applies or causes to be applied an
overpayment of Taxes as a credit toward or a reduction in Taxes otherwise
payable (or a Taxing Authority requires such application in lieu of a Refund)
and such overpayment of Taxes, if received as a Refund, would have been payable
by such Party to the other Party pursuant to this Section 4.01, such Party shall
pay such amount to the other Party no later than the Due Date of the Tax Return
for which such overpayment is applied to reduce Taxes otherwise payable.

 

(d)                       If Vistana or ILG, or any member of such Party’s Tax
Group receives a Refund attributable to Restructuring VAT, or otherwise utilizes
the benefits of a payment of Restructuring VAT (including by way of credit),
Vistana or ILG, as the case may be, shall pay, or cause to be paid, to Starwood,
within ten (10) days of the receipt of any such Refund or the filing of the Tax
Return utilizing any such benefit the amount of such Restructuring VAT to the
extent of such Refund, credit or other benefit.  Vistana and ILG agree to claim,
and to cause members of each Party’s Tax Group to claim, any refund, offset,
credit or other allowance attributable to Restructuring VAT as soon as
reasonably possible and to furnish to Starwood at Starwood’s request all
information, records and assistance reasonably necessary to verify the amount of
any such refund, offset, credit or other allowance.

 

(e)                        To the extent that the amount of any Refund under
this Section 4.01 is later reduced by a Taxing Authority or in a Tax Proceeding,
such reduction shall be allocated to the Party to which such Refund was
allocated pursuant to this Section 4.01 and an appropriate adjusting payment
shall be made.

 

Section 4.02                             Carrybacks.

 

(a)                       The carryback of any loss, credit or other Tax
Attribute from any Post-Closing Period shall be in accordance with the
provisions of the Code and Treasury Regulations (and any applicable state, local
or foreign Laws).

 

(b)                       Except to the extent otherwise consented to by
Starwood or prohibited by applicable Law, Vistana (or the appropriate member of
its Tax Group) shall elect to relinquish, waive or otherwise forgo the carryback
of any loss, credit or other Tax Attribute from any Post-Closing Period to any
Pre-Closing Period or Straddle Period with respect to members of the Vistana
Group (a “Carryback”).  In the event that Vistana (or the appropriate member of
its Tax Group) is prohibited by applicable Law to relinquish, waive or otherwise
forgo a Carryback (or Starwood consents to a Carryback), Starwood shall
cooperate with

 

19

--------------------------------------------------------------------------------


 

Vistana, at Vistana’s expense, in seeking from the appropriate Taxing Authority
such Refund as reasonably would result from such Carryback, to the extent that
such Refund is directly attributable to such Carryback, and shall pay over to
Vistana the amount of such Refund, net of any Taxes imposed on the receipt of
such Refund, within ten (10) days after such Refund is received; provided,
however, that Vistana shall indemnify and hold the members of Starwood’s Tax
Group harmless from and against any and all collateral Tax consequences and
reasonable out of pocket expenses resulting from or caused by any such
Carryback, including, for the avoidance of doubt, Taxes (including any
penalties, interest or other charges imposed by the relevant Taxing Authority)
resulting from the Final Determination of an Adjustment that results in the
disallowance of or adjustment to the amount of any Carryback under this
Section 4.02, and including, without limitation, the loss or postponement of any
benefit from the use of Tax Attributes generated by a member of Starwood’s Tax
Group if (i) such Tax Attributes expire unutilized, but would have been utilized
but for such Carryback, or (ii) the use of such Tax Attributes is postponed to a
later taxable period than the taxable period in which such Tax Attributes would
have been utilized but for such Carryback and shall pay Starwood such amounts
within ten (10) days after written notification thereof by Starwood, including
reasonably satisfactory documentation setting forth the basis for, and
calculation of, the amount of such Tax consequences and expenses, or within ten
(10) days after resolution pursuant to Section 8.01.

 

Section 4.03                             Tax Attributes; E&P.

 

(a)                       Subject to Section 4.03(c), as soon as reasonably
practicable after the Effective Time, Starwood shall reasonably determine in
good faith the allocation of Tax Attributes arising in a Pre-Closing Period to
the Starwood Group and the Vistana Group in accordance with the Code and
Treasury Regulations including (i) in the case of Tax Attributes other than
earnings and profits, Treasury Regulations Sections 1.1502-9T(c), 1.1502-21,
1.1502-21T, 1.1502-22, 1.1502-79 and, if applicable, 1.1502-79A (and any
applicable state, local and foreign Tax Laws), and (ii) in the case of earnings
and profits, in accordance with Code Section 312(h) and Treasury Regulations
Section 1.312-10(a). Subject to the preceding sentence, Starwood shall be
entitled to make any determination as to (A) basis, and (B) valuation, and shall
make such determinations reasonably and in good faith and consistent with Past
Practice, where applicable.  Starwood shall consult in good faith with Vistana
regarding such allocation of Tax Attributes and determinations as to basis and
valuation, and shall consider in good faith any reasonable comments received in
writing from Vistana regarding such allocation and determinations.  Starwood and
Vistana hereby agree to compute all Taxes for Post-Closing Periods consistently
with the determination of the allocation of Tax Attributes pursuant to this
Section 4.03(a) unless otherwise required by a Final Determination.

 

(b)                       To the extent that the amount of any Tax Attribute is
later reduced or increased by a Taxing Authority or Tax Proceeding, such
reduction or increase shall be allocated to the Party to which such Tax
Attribute was allocated pursuant to Section 4.03(a).

 

(c)                        Upon the written request of Vistana, Starwood shall
provide Vistana, within six (6) months of receipt of such request or as soon as
reasonably practicable thereafter, an allocation of earnings and profits (“E&P”)
between Starwood and Vistana, and

 

20

--------------------------------------------------------------------------------


 

Starwood shall allocate such E&P in accordance with Section 1.312-10(a) of the
Treasury Regulations, and such allocation shall control for Tax periods
beginning after the Distribution Date; provided however, that (i) Starwood shall
provide Vistana a reasonable opportunity to review, and provide written comments
to, such allocation of E&P, including an E&P study if an E&P study is conducted,
and shall consider in good faith the reasonable comments made by Vistana and
(ii) as reasonably requested by Vistana, Starwood shall provide Vistana with
copies of any workpapers or other documentation that are used in connection with
determining the allocations and/or reductions of E&P, including a final copy of
any E&P study conducted and prepared in connection therewith.

 

Section 4.04                             Treatment of Deductions Associated with
Equity-Related Compensation.

 

(a)                       Unless otherwise prohibited by applicable Law, from
and after the Distribution Date, (i) solely Starwood or any member of the
Starwood Group, as the case may be, shall be entitled to claim any Tax deduction
associated with (A) the exercise in any taxable period of any Starwood stock
options, stock appreciation rights or any other equity award in respect of
Starwood stock (“SW Equity Award”) by any Vistana Employee, (B) any cash payment
made by Starwood to any Vistana Employee in respect of any SW Equity Award and
(C) any other cash payments by Starwood (or for which Starwood or any member of
the Starwood Group is economically responsible under the Transaction Documents)
to a Vistana Employee, including any annual bonuses payable in 2016, and
(ii) solely ILG or any member of the ILG Group, as the case may be, shall be
entitled to claim any Tax deduction associated with (A) the exercise in any
taxable period of any ILG stock option, stock appreciation rights or other
equity award in respect of any ILG stock (“ILG Equity Award”) by any Vistana
Employee into which a SW Equity Award is converted pursuant to the Employees
Matters Agreement, (B) any cash payment made to any Vistana Employee after the
Distribution Date in respect of any ILG Equity Award and (C) any other cash
payments to a Vistana Employee for which ILG or any member of the ILG Group is
economically responsible under the Transaction Documents.

 

(b)                       “Vistana Employee” means any person employed or
formerly employed by any member of the Vistana Group at the time of the
exercise, vesting, settlement disqualifying disposition or payment, as
appropriate.

 

(c)                        To the extent under applicable law a Party or a
member of such Party’s Tax Group is unable to claim any of the Tax deductions in
Section 4.04(a) and the other Party or a member of such other Party’s Tax Group
obtains a Tax deduction or a Tax Benefit in respect of a Tax period for which
such other Party is responsible for Taxes, then such other Party shall make a
cash payment to the first Party in an amount equal to the reduction in Taxes
otherwise required to be paid as a result of such Tax deduction or Tax Benefit.

 

Section 4.05                             Timing Differences. If pursuant to a
Final Determination an Adjustment (i) increases the amount of liability for any
Taxes for which a member of the Starwood Group is responsible hereunder and a
Tax Benefit is made allowable to Vistana or ILG (or a member of such Party’s Tax
Group) for any Tax period after the Effective Time, which Tax

 

21

--------------------------------------------------------------------------------


 

Benefit would not have arisen or been allowable but for such Adjustment, and
which Tax Benefit reduces Taxes in respect of a Tax period for which Vistana or
ILG (or a member of such Party’s Tax Group), as the case may be, is liable (and
for which no member of the Starwood Group is liable) or (ii) increases the
amount of liability for any Taxes for which a member of the Vistana Group or ILG
Group is responsible hereunder and a Tax Benefit is made allowable to Starwood
or a member of its Tax Group for any Tax period prior to the Effective Time,
which Tax Benefit would not have arisen or been allowable but for such
Adjustment, and which Tax Benefit reduces Taxes in respect of a Tax period which
Starwood or a member of its Tax Group is liable (and for which no member of the
Vistana Group or ILG Group is liable), then Vistana or ILG, or Starwood, as the
case may be, shall make a payment to either Starwood, or Vistana or ILG, as
appropriate, within thirty (30) days of the date that such paying Party (or any
of its Tax Group members) actually receives such Tax Benefit (determined by
comparing its (and its Tax Group members’) Tax liability with and without the
Tax consequences of the Adjustment), which payment shall not exceed the increase
in the amount of liability for any Taxes resulting from such Adjustment, for
which a member of the Starwood Group,  Vistana Group or ILG Group as the case
may be, is responsible hereunder.

 

Section 4.06                             Section 336(e) Election.

 

(a)                       Subject to Section 4.06(e), pursuant to Treasury
Regulation Sections 1.336-2(h)(1) and 1.336-2(j), Starwood shall make a timely
actual or protective election (as shall be appropriate) under Section 336(e) of
the Code and the Treasury Regulations issued thereunder for Vistana and any
other Vistana Entity for which Starwood determines to make an election with
respect to the Distribution (a “Section 336(e) Election”).  The Parties hereto
expressly agree that any Section 336(e) Election would provide that such
Section 336(e) Election is intended to be effective only in a situation where
the Distribution is (A) described in Section 355(c)(2)(A)(ii) or
Section 361(c)(2)(A)(ii) of the Code or (B) not a transaction to which Sections
354, 355 or 361 of the Code applies and the fair market value of the Vistana
stock is not less than Starwood’s tax basis in the Vistana stock. 
Starwood, ILG, and Vistana shall cooperate in making such
Section 336(e) Election, including filing any statements, amending any Tax
Returns or taking such other action reasonably necessary to carry out the
Section 336(e) Election.  For the avoidance of doubt, this Agreement permits the
making of a protective election under Section 336(e) of the Code but is intended
to constitute a written, binding agreement to make a Section 336(e) Election
within the meaning of Treasury Regulation Section 1.336-2(h)(1)(i) so long as
and only if the Distribution is (A) described in Section 355(c)(2)(A)(ii) or
Section 361(c)(2)(A)(ii) of the Code or (B) not a transaction to which Sections
354, 355 or 361 of the Code applies and the fair market value of the Vistana
stock is not less than Starwood’s tax basis in the Vistana stock.  In connection
with the Section 336(e) Election, Starwood may make an election under Treasury
Regulation Section 1.1502-13(f)(5)(ii).  If Starwood determines that
Section 336(e) applies with respect to the Distribution (including Starwood’s
determination after or as a result of an IRS inquiry or challenge), Starwood
shall provide Vistana with a proposed determination of the “Aggregate Deemed
Asset Disposition Price” and the “Adjusted Grossed-Up Basis” (each as defined
under applicable Treasury Regulations) and the allocation of such Aggregate
Deemed Asset Disposition Price and Adjusted Grossed-Up Basis among the
disposition date assets of Vistana and its subsidiaries, each in accordance with
the applicable

 

22

--------------------------------------------------------------------------------


 

provisions of Section 336(e) of the Code and applicable Treasury Regulations
(the “Section 336(e) Allocation Statement”).  Starwood shall prepare the
Section 336(e) Allocation Statement based on the advice of Ernst & Young LLP.
Within thirty (30) days after Vistana’s receipt of the Section 336(e) Allocation
Statement, Vistana may provide comments to Starwood to the
Section 336(e) Allocation Statement and Starwood shall consider such comments in
good faith; provided, however, that Starwood shall make the final determination
regarding incorporation of Vistana’s comments in the Section 336(e) Allocation
Statement.  No member of the ILG Group or the Vistana Group shall take any
position inconsistent with the Section 336(e) Election including the
Section 336(e) Allocation Statement except as may be required by a Final
Determination.

 

(b)                       Except as otherwise provided in Section 4.06(e), if
Starwood files a Tax Return reflecting the position that, or there is a Final
Determination that, the Distribution fails to qualify as a Tax-free spin-off
under Sections 368(a)(1)(D) and 355 of the Code, including taxation even if only
by reason of the application of Section 355(e) of the Code to the Distribution,
and Taxes resulting therefrom are a Starwood Tax, then any Tax Benefit actually
realized by Vistana or any member of its Tax Group as a result of the
Section 336(e) Election for any Tax period after the Effective Time, whether by
virtue of an increase in the Tax basis in such member’s assets or otherwise,
shall be paid by Vistana to Starwood within thirty (30) days of the date that
Vistana or any member of its Tax Group actually receives such Tax Benefit. The
Parties agree to negotiate in good faith to have Vistana make a single payment
to Starwood in lieu of the payments otherwise required under this
Section 4.06(b).

 

(c)                        Within ten (10) days after Vistana becomes aware of
the commencement of a Tax Proceeding with respect to any item which has given or
could give rise to a payment under Section 4.06(b) (a “Section 336(e) Tax
Benefit Item”) or any item for which Starwood is responsible pursuant to the
indemnity under Section 4.06(d) below, Vistana shall notify Starwood of such Tax
Proceeding, and thereafter shall promptly forward or make available to Starwood
copies of notices and communications relating to such Tax Proceeding to the
extent relating to such Section 336(e) Tax Benefit Item or such indemnity
obligation.  The failure of Vistana to notify Starwood of the commencement of
such Tax Proceeding within such ten (10) day period or promptly forward any
further notices or communications shall not relieve Starwood of any obligation
which it may have to Vistana under Section 4.06(d) except to the extent that
Starwood is materially prejudiced by such failure.  If Starwood has acknowledged
in writing its liability for all of the Taxes to the extent relating to such
Section 336(e) Tax Benefit Item or such tax indemnity obligation, Starwood shall
be entitled to contest, compromise, control and settle any adjustment or
deficiency proposed, asserted or assessed with respect to any Section 336(e) Tax
Benefit Item and any item for which Starwood is responsible pursuant to the
indemnity under Section 4.06(d) below; provided, that Starwood shall keep
Vistana informed in a timely manner of all actions proposed to be taken by
Starwood; and provided further that, to the extent such Tax Proceeding could
materially adversely affect the amount of Taxes for which Vistana is responsible
pursuant to Article IV, Starwood shall not settle any such Tax Proceeding
without the prior written consent of Vistana, which shall not be unreasonably
withheld, conditioned or delayed; provided that Starwood may settle any such Tax
Proceeding in its sole discretion without the prior written consent of Vistana
if Starwood agrees to indemnify Vistana

 

23

--------------------------------------------------------------------------------


 

for the incremental Taxes for which Vistana is responsible arising as a result
of the Tax Proceeding (not taking into account as an incremental Tax any Tax
attributable to a reduction in any Section 336(e) Tax Benefit Item, whether by
virtue of a reduction in the Tax basis or otherwise, if and to the extent such
reduction would result in a reduction in Vistana’s payment obligation to
Starwood under Section 4.06(b)).

 

(d)                       Starwood shall indemnify and hold Vistana harmless
from and against any and all Taxes attributable to a Tax Proceeding if and to
the extent such Taxes result from an adjustment to (i) a Section 336(e) Tax
Benefit Item or (ii) the Section 336(e) Election, together with any costs
(including reasonable attorneys’ fees and expenses) related to such indemnified
Taxes; provided that such indemnity obligation shall be net of payments that
would have been or would be made under Section 4.06(b) (and payments that would
have been made in the past under Section 4.06(b) but were not made) by Vistana
to Starwood, if such Section 336(e) Tax Benefit Item, including basis, had
continued to exist.  Starwood shall pay Vistana such amounts within ten
(10) days after written notification thereof by Vistana, including reasonably
satisfactory documentation setting forth the basis for, and calculation of, the
amount of such Taxes and the amount of any netting in respect of
Section 4.06(b) payments as discussed above, and expenses, or within ten
(10) days after resolution pursuant to Section 8.01.  Notwithstanding the
foregoing, Starwood’s indemnity obligation in this Section 4.06(d) shall not
apply in the event that Taxes attributable to the failure of the Contribution
and Distribution, taken together, to qualify as a tax-free reorganization
pursuant to Sections 355 (including Section 355(e)), 361 and 368(a)(1)(D),
including Taxes arising even if only by reason of the application of
Section 355(e) of the Code to the Distribution, are a Vistana Tax.

 

(e)                        Starwood may, in its discretion, decide not to make
an election under Section 336(e) of the Code if Starwood has agreed in writing
to waive its right to indemnity from Vistana hereunder for Taxes attributable to
the failure of the Contribution and Distribution, taken together, to qualify as
a tax-free reorganization pursuant to Sections 355 (including Section 355(e)),
361 and 368(a)(1)(D), including Taxes arising even if only by reason of the
application of Section 355(e) of the Code to the Distribution.  Starwood shall
use commercially reasonable efforts to inform ILG whether it intends to make an
election under Section 336(e) of the Code by December 31, 2016.  If Starwood
decides not to make an election under Section 336(e) of the Code pursuant to
this Section 4.06(e), Starwood shall inform ILG in writing of such decision by
February 27, 2017.

 

Section 4.07                             SVO Conversion.  Starwood may, in its
discretion, submit an IRS Ruling Request to the IRS regarding an SVO
Conversion.  In such event, ILG shall use commercially reasonable efforts to
assist Starwood in obtaining the ruling.  If the SVO Conversion is not effected,
whether because such ruling is not obtained or because Starwood in its
discretion decides not to convert SVO to a limited liability company and/or
effect the SVO Conversion, ILG will pay Starwood an amount equal to eighty-five
percent (85%) of any Tax Benefit actually realized (in any period, provided that
such Tax Benefit reduces Taxes for which Vistana, and not Starwood, is
responsible hereunder) by Vistana or any member of its Tax Group as a result of
SVO not being treated as liquidating for U.S. federal Income Tax purposes
(including, without limitation, any Tax Benefits relating to losses in respect
of a Tax election to

 

24

--------------------------------------------------------------------------------


 

treat Westin SVO Los Cabos, S. de R.L. de CV as a partnership for U.S. federal
Income Tax purposes and in respect of any transfer of the stock of Caledonia
Properties N.V. and Caledonia Development R Management) within thirty (30) days
of the date that Vistana or any member of its Tax Group actually receives such
Tax Benefit. The amount of such Tax Benefit shall be the amount by which (i) the
Vistana Group’s actual Tax liability (treating SVO as a corporation for U.S.
federal Income Tax purposes before and immediately after the Distribution Date)
is less than (ii) the Tax liability the Vistana Group would have incurred had
SVO “liquidated” (within the meaning and as determined for purposes of
Section 332 of the Code) prior to the Distribution Date and such “liquidation”
of SVO had been respected for U.S. federal Income Tax purposes.

 

Section 4.08                             Installment Sale.  Starwood may, in its
discretion, elect out of the installment method under Section 453(d) of the Code
(or any comparable or analogous provision under state or local Law) with respect
to all or any portion of installment sales reported during the tax years
beginning January 1, 2015 or January 1, 2016 (the “Installment Sales”) by SVO or
its Subsidiaries, which otherwise qualify for installment sale treatment under
Section 453(a) of the Code (the “Section 453(d) Election”), provided that ILG
consents to such Section 453(d) Election, which consent shall not be
unreasonably withheld, conditioned or delayed, and which consent shall be given
by ILG if the Aggregate Deemed Asset Disposition Price of Vistana would not
reasonably be expected to exceed the Adjusted Grossed-Up Basis of Vistana (such
excess, the “Excess”) by more than $100,000,000, assuming the
Section 453(d) Election is made with respect to the Installment Sales so
identified by Starwood.  For purposes of determining the Aggregate Deemed Asset
Disposition Price under this Agreement, ILG consents that Starwood may treat the
fair market value of the Vistana stock on the Distribution Date as being equal
to the fair market value of the ILG stock received in the Merger, and the fair
market value of such ILG stock as being equal to the trading price of the ILG
stock on the Distribution Date (or, if the Distribution Date is on a Saturday or
a Sunday or another day on which there is no trading in ILG stock, Starwood may
use the first trading date immediately before or immediately after the
Distribution Date).  Starwood shall use commercially reasonable efforts to
inform ILG if it intends to make the 453(d) Election and, if it so intends, to
deliver a good faith estimate of the Excess, in each case, no later than
December 31, 2016.  If Starwood determines to make a Section 453(d) Election,
Starwood shall submit to ILG written notice of such determination no later than
February 27, 2017, including reasonably satisfactory documentation setting forth
the basis for, and calculation of, the Excess, which may be based on good faith
estimates, and ILG shall provide any objections to such calculation within
twenty (20) days of receipt thereof.  If ILG does not provide any objections
within such twenty (20) day period, ILG shall be deemed to consent to the
Section 453(d) Election.  The Parties shall negotiate in good faith to resolve
all disputed issues.  Any disputes that the Parties are unable to resolve shall
be resolved by the Accounting Firm pursuant to Section 8.01.  Without
duplication of any payment made pursuant to Section 4.06(b), Vistana shall make
payments to Starwood in amounts equal to any Tax Benefit actually realized by
Vistana or any member of its Tax Group as a result of the
Section 453(d) Election for any Tax period after the Effective Time within
thirty (30) days of the date that Vistana or any member of its Tax Group
actually receives such Tax Benefit.  For purposes of this Section 4.08, the term
Tax Benefit shall include Tax benefits attributable to the acceleration of gain
and income resulting from the Section 453(d) Election, and the amount of such
Tax Benefit shall be the amount by which (i) the Vistana Tax Group’s actual Tax
liability is

 

25

--------------------------------------------------------------------------------


 

less than (ii) the Tax liability the Vistana Tax Group would have incurred had
the Section 453(d) Election not been made.  The Parties agree to negotiate in
good faith to have Vistana make a single payment to Starwood in lieu of the
payments otherwise required under this Section 4.08.  If a Tax Benefit actually
realized by Vistana or any member of its Tax Group in respect of which a payment
has been made pursuant to this Section 4.08 is subsequently reduced as a result
of a Tax Proceeding, then Starwood shall return any such amounts previously paid
to Starwood by Vistana in respect of such Tax Benefit to the extent of such
reduction.

 

Section 4.09                             Tax Benefit Determinations. 
Notwithstanding anything herein to the contrary, if and to the extent a Party
owns, directly or indirectly, less than 100% of the equity of any entity and as
a result of such less-than-100% ownership interest in the entity such entity is
not a member of the Party’s Tax Group, then the amount of the Tax Benefit
payment under Article IV shall be appropriately adjusted to take into account
the percentage ownership (based on value) of any such entity, and shall be
determined and due and owing even if such entity is not a member of the Tax
Group of a Party.

 

Section 4.10                             Supporting Documentation.  If a Party
seeks any payment from the other Party pursuant to Article IV, the requesting
Party and the other Party shall each furnish to each other reasonably
satisfactory documentation setting forth the basis for, and the calculation of,
the amount of such payment obligation.  If there is disagreement between the
Parties concerning the determination of the amount of the payment obligation set
forth therein, any disputes shall be resolved by the Accounting Firm in
accordance with Section 8.1.

 

Section 4.11                             Mitigation Efforts.  In connection with
a Tax Proceeding, upon the written request from a Party, Starwood, Vistana and
ILG shall cooperate (and shall cause their Subsidiaries to cooperate) with the
requesting party, at the requesting party’s expense (including indemnification
for incremental Taxes resulting from any mitigation actions described below), to
cooperate and undertake other actions to mitigate any potential adverse
consequences attributable to an adverse determination with respect to the
proposed, asserted or assessed adjustment or deficiency, including the filing of
Tax elections or the submission of ruling requests to any Taxing Authority.  In
the event that the above mitigation actions involve the filing of any other Tax
election in lieu of the Section 336(e) Election, the principles and
methodologies of Section 4.06 shall apply to any such other Tax election.

 

ARTICLE V

 

TAX PROCEEDINGS

 

Section 5.01                             Notification of Tax Proceedings. 
Within ten (10) days after an Indemnified Party becomes aware of the
commencement of a Tax Proceeding that may give rise to Taxes for which an
Indemnifying Party is responsible pursuant to Article III, such Indemnified
Party shall notify the Indemnifying Party of such Tax Proceeding, and thereafter
shall promptly forward or make available to the Indemnifying Party copies of
notices and communications relating to such Tax Proceeding.  The failure of the
Indemnified Party to notify the Indemnifying Party of the commencement of any
such Tax Proceeding within such ten (10)

 

26

--------------------------------------------------------------------------------


 

day period or promptly forward any further notices or communications shall not
relieve the Indemnifying Party of any obligation which it may have to the
Indemnified Party under this Agreement except to the extent that the
Indemnifying Party is materially prejudiced by such failure.

 

Section 5.02                             Tax Proceeding Procedures Generally.

 

(a)                       Tax Proceedings relating to Starwood Consolidated
Returns.  Except as provided in Section 5.03, Starwood shall be entitled to
contest, compromise, control and settle any adjustment or deficiency proposed,
asserted or assessed pursuant to any Tax Proceeding with respect to any Starwood
Consolidated Return; provided that to the extent such Tax Proceeding could
materially adversely affect the amount of Taxes for which Vistana or ILG is
responsible pursuant to Article III less the amount payable to Vistana or ILG
pursuant to Section 4.05, respectively Starwood shall (A) defend such Tax
Proceeding diligently and in good faith, (B) keep Vistana and ILG informed in a
timely manner of all actions proposed to be taken by Starwood with respect to
such Tax Proceeding (or to the extent practicable the portion of such Tax
Proceeding that relates to Taxes for which Vistana or ILG is responsible
pursuant to Article III), (C) permit Vistana and ILG to participate in all
proceedings with respect to such tax Proceeding (or to the extent practicable
the portion of such Tax Proceeding that relates to Taxes for which Vistana or
ILG is responsible pursuant to Article III), and (D) not settle any such Tax
Proceeding without the prior written consent of Vistana or ILG, as the case may
be, which shall not be unreasonably withheld, conditioned or delayed provided
that Starwood may settle any such Tax Proceeding in its sole discretion without
the prior written consent of either Vistana or ILG if Starwood agrees to
indemnify Vistana or ILG, as the case may be, for the incremental Taxes for
which such Party is responsible as a result of the Tax Proceeding.

 

(b)                       Tax Proceedings relating to Mixed Business Returns. 
Except as provided in Section 5.03, with respect to any Mixed Business Tax
Return, the Preparing Party shall be entitled to contest, compromise, control
and settle any adjustment or deficiency proposed, asserted or assessed pursuant
to any Tax Proceeding with respect to any Mixed Business Tax Return; provided
that to the extent such Tax Proceeding could materially adversely affect the
amount of Taxes for which the Reviewing Party is responsible pursuant to
Article III, the Preparing Party shall (A) defend such Tax Proceeding diligently
and in good faith, (B) keep the Reviewing Party informed in a timely manner of
all actions proposed to be taken by the Preparing Party with respect to such Tax
Proceeding (or to the extent practicable the portion of such Tax Proceeding that
relates to Taxes for which the Reviewing Party is responsible pursuant to
Article III), (C) permit the Reviewing Party to participate in all proceedings
with respect to such Tax Proceeding (or to the extent practicable the portion of
such Tax Proceeding that relates to Taxes for which the Reviewing Party is
responsible pursuant to Article III), and (D) not settle any such Tax Proceeding
without the prior written consent of the Reviewing Party, which shall not be
unreasonably withheld, conditioned or delayed.

 

(c)                        Tax Proceedings relating to Single Business Returns. 
Except as provided in Section 5.03, the Indemnifying Party shall be entitled to
contest, compromise, control and settle any adjustment or deficiency proposed,
asserted or assessed pursuant to any

 

27

--------------------------------------------------------------------------------


 

Tax Proceeding with respect to any Single Business Return for which the
Indemnifying Party is responsible pursuant to Article III and any such defense
shall be made diligently and in good faith; provided, that the Indemnifying
Party shall keep the Indemnified Party informed in a timely manner of all
actions proposed to be taken by the Indemnifying Party and shall permit the
Indemnified Party to participate in all proceedings with respect to such Tax
Proceeding.

 

Section 5.03                             Tax Proceedings in respect of
Disqualifying Actions.

 

(a)                       If Vistana has acknowledged in writing its liability
for all of the Taxes in the event of an adverse determination with respect to
the proposed, asserted, or assessed adjustment or deficiency, Vistana shall be
entitled to contest, compromise, control and settle any adjustment or deficiency
proposed, asserted or assessed pursuant to any Tax Proceeding relating to any
Taxes attributable to a Vistana Disqualifying Action; provided, that Vistana
shall keep Starwood informed in a timely manner of all actions proposed to be
taken by Vistana and provided further that to the extent such Tax Proceeding
could materially adversely affect the amount of Taxes for which Starwood is
responsible pursuant to Article III, Vistana shall not settle any such Tax
Proceeding without the prior written consent of Starwood, which shall not be
unreasonably withheld, conditioned or delayed; provided that Vistana may settle
any such Tax Proceeding in its sole discretion without the prior written consent
of Starwood if Vistana agrees to indemnify Starwood for the incremental Taxes
for which Starwood is responsible arising as a result of the Tax Proceeding.

 

(b)                       Subject to Section 5.03(a), Starwood shall be entitled
to contest, compromise, control and settle any adjustment or deficiency
proposed, asserted or assessed pursuant to any Tax Proceeding relating to any
Taxes attributable to a Disqualifying Action; provided, that Starwood shall keep
Vistana informed in a timely manner of all actions proposed to be taken by
Starwood and provided further that to the extent such Tax Proceeding could
materially adversely affect the amount of Taxes for which Vistana is responsible
pursuant to Article III, Starwood shall not settle any such Tax Proceeding
without the prior written consent of Vistana, which shall not be unreasonably
withheld, conditioned or delayed provided that Starwood may settle any such Tax
Proceeding in its sole discretion without the prior written consent of Vistana
if Starwood agrees to indemnify Vistana for the incremental Taxes for which
Vistana is responsible arising as a result of the Tax Proceeding.

 

ARTICLE VI

 

TAX-FREE STATUS OF THE DISTRIBUTION

 

Section 6.01                             Representations and Warranties.

 

(a)                       Vistana.  Vistana hereby represents and warrants or
covenants and agrees, as appropriate, that the facts presented and the
representations made in the Tax Materials, to the extent they both (i) are
descriptive of the Vistana Group (including the business purposes for the
Distribution described in the Tax Materials to the extent that they relate to
the Vistana Group and the plans, proposals, intentions and policies of the
Vistana Group after the Effective

 

28

--------------------------------------------------------------------------------


 

Time), and (ii) relate to the actions or non-actions of the Vistana Group to be
taken (or not taken, as the case may be) after the Effective Time, are, or will
be from the time presented or made through and including the Effective Time (and
thereafter as relevant) true, correct and complete in all respects.  ILG hereby
represents and warrants or covenants and agrees, as appropriate, that the facts
presented and the representations made in the Tax Materials, with the consent of
ILG, to the extent descriptive of the ILG Group at any time (including the
plans, proposals, intentions and policies of the ILG Group at any time) are, or
will be from the time presented or made through and including the Effective Time
(and thereafter as relevant), true, correct and complete in all respects.

 

(b)                       Starwood.  Starwood hereby represents and warrants or
covenants and agrees, as appropriate, that (i) it has, to the extent available,
delivered or will deliver complete and accurate copies of the Tax Materials to
Vistana and ILG and (ii) the facts presented and the representations made
therein, to the extent descriptive of (A) the Starwood Group at any time or
(B) the Vistana Group at any time at or prior to the Effective Time (including,
in each case, (x) the business purposes for the Distribution described in the
Tax Materials to the extent that they relate to the Starwood Group at any time
or the Vistana Group at any time at or prior to the Effective Time, and (y) the
plans, proposals, intentions and policies of the Starwood Group at any time or
the Vistana Group at any time at or prior to the Effective Time), are, or will
be from the time presented or made through and including the Effective Time (and
thereafter as relevant) true, correct and complete in all respects.

 

(c)                        No Contrary Plan.  Each of Starwood and Vistana
represents and warrants that neither it, nor any of its Subsidiaries, has any
plan or intent to take any action which is inconsistent with any statements or
representations made in the Tax Materials.

 

Section 6.02                             Restrictions Relating to the
Distribution.

 

(a)                       General.  Vistana shall not, and shall not permit, any
Vistana Entity to take or fail to take, as applicable, any action that
constitutes a Vistana Disqualifying Action.

 

(b)                       Restrictions.  Prior to the first day following the
second anniversary of the Distribution (the “Restriction Period”), Vistana:

 

(i)             shall continue and cause to be continued the active conduct of
the Vistana Business (as defined in Section 355(b)(2) of the Code), taking into
account Section 355(b)(3) of the Code;

 

(ii)          shall not dissolve or liquidate itself or any Vistana Entity
(including any action that is a liquidation for federal Income Tax purposes);

 

(iii)       shall not and shall not permit any Vistana Entity to  (1) enter into
any Proposed Acquisition Transaction or, to the extent Vistana has the right to
prohibit any Proposed Acquisition Transaction, permit any Proposed

 

29

--------------------------------------------------------------------------------


 

Acquisition Transaction to occur, (2) redeem or otherwise repurchase (directly
or through a Subsidiary) any stock, or rights to acquire stock, other than
repurchases satisfying the requirements of Section 4.05(1)(b) of Revenue
Procedure 96-30, 1996-1 C.B. 696 (as in effect prior to the release of Revenue
Procedure 2003-48, 2003-2 C.B. 86), (3) amend its certificate of incorporation
(or other organizational documents), or take any other action, whether through a
stockholder vote or otherwise, affecting the relative voting rights of its
capital stock (including through the conversion of any capital stock into
another class of capital stock), (4) merge or consolidate with any other Person
(other than pursuant to the Merger) or (5) take any other action or actions
(including any action or transaction that would be reasonably likely to be
inconsistent with, or cause to be untrue, any information, statement,
representation, undertaking or covenant made in the Tax Materials) which in the
aggregate (and taking into account the Merger and any other transactions
described in this Section 6.02(b)(iii)) would, when combined with any other
direct or indirect changes in ownership of Vistana capital stock pertinent for
purposes of Section 355(e) of the Code (including the Merger), have the effect
of causing or permitting one or more Persons (whether or not acting in concert)
to acquire directly or indirectly stock representing a Fifty-Percent or Greater
Interest in Vistana or would reasonably be expected to result in a failure to
preserve the Intended Tax Treatment; and

 

(iv)      shall not, and shall not permit any member of the Vistana Group, to
sell, transfer, or otherwise dispose of or agree to, sell, transfer or otherwise
dispose (including in any transaction treated for federal Income Tax purposes as
a sale, transfer or disposition) of assets (including, any shares of capital
stock of a Subsidiary) that, in the aggregate, constitute more than twenty-five
percent (25%) of the consolidated gross assets of Vistana or the Vistana Group. 
The foregoing sentence shall not apply to (1) sales, transfers, or dispositions
of assets in the Ordinary Course of Business, (2) any cash paid to acquire
assets from an unrelated Person in an arm’s-length transaction, (3) any assets
transferred to a Person that is disregarded as an entity separate from the
transferor for federal Income Tax purposes or (4) any mandatory or optional
repayment (or pre-payment) of any indebtedness of Vistana or any member of the
Vistana Group.  The percentages of gross assets or consolidated gross assets of
Vistana or the Vistana Group, as the case may be, sold, transferred, or
otherwise disposed of, shall be based on the fair market value of the gross
assets of Vistana and the members of the Vistana Group as of the Distribution
Date.  For purposes of this Section 6.02(b)(iv), a merger of Vistana or one of
its Subsidiaries with and into any Person that is not a wholly owned Subsidiary
of Vistana or ILG shall constitute a disposition of all of the assets of Vistana
or such Subsidiary.

 

(c)                        Notwithstanding the restrictions imposed by
Section 6.02(b), during the Restriction Period, Vistana may proceed with any of
the actions or transactions described therein, if (i) Vistana shall first have
requested Starwood to obtain a ruling in accordance with Section 6.03(a) to the
effect that such action or transaction will not affect the Intended Tax

 

30

--------------------------------------------------------------------------------


 

Treatment and Starwood shall have received such a ruling in form and substance
reasonably satisfactory to it, (ii) Vistana shall have provided to Starwood an
Unqualified Tax Opinion in form and substance reasonably satisfactory to
Starwood, or (iii) Starwood shall have waived in writing the requirement to
obtain such ruling or opinion.  For the avoidance of doubt, the presence of a
ruling, an Unqualified Tax Opinion or a waiver from Starwood shall not relieve
Vistana from indemnification obligations otherwise present under Article III of
this Agreement.  In determining whether a ruling or opinion is satisfactory,
Starwood may consider, among other factors, the appropriateness of any
underlying assumptions, representations or covenants used as a basis for the
ruling or opinion and the views on the substantive merits.

 

(d)                       Tax Reporting.  Subject to Section 4.06, each of
Starwood, Vistana and ILG covenants and agrees that it will not take, and will
cause its respective Subsidiaries to refrain from taking, any position on any
Tax Return that is inconsistent with the Intended Tax Treatment.

 

(e)                        For the avoidance of the doubt, notwithstanding the
restrictions set forth in this Section 6.02, (i) Vistana shall be permitted to
enter into the Merger and (ii) Vistana may adopt or modify a shareholder rights
plan (and issue stock in accordance therewith) that is described in or similar
to the shareholder rights plan described in Revenue Ruling 90-11, 1990-1 C.B.
10.

 

Section 6.03                             Procedures Regarding Opinions and
Rulings.

 

(a)                       If Vistana notifies Starwood that it desires to take
one of the actions described in Section 6.02(b) (a “Notified Action”), Starwood
shall cooperate with Vistana and use its reasonable best efforts to seek to
obtain a ruling from the IRS or an Unqualified Tax Opinion for the purpose of
permitting Vistana to take the Notified Action unless Starwood shall have waived
the requirement to obtain such ruling or opinion.  If such a ruling is to be
sought, Starwood shall apply for such ruling and Starwood and Vistana shall
jointly control the process of obtaining such ruling.  In no event shall
Starwood be required to file any ruling request under this
Section 6.03(a) unless Vistana represents that (i) it has read such ruling
request, (ii) agrees to all representations contained in such ruling request and
(iii) all information and representations, if any, relating to any member of the
Vistana Group, contained in such ruling request documents are (subject to any
qualifications therein) true, correct and complete.  Vistana shall reimburse
Starwood for all reasonable costs and expenses incurred by the Starwood Group in
obtaining or seeking to obtain a ruling or Unqualified Tax Opinion requested by
Vistana within ten (10) days after receiving an invoice from Starwood therefor.

 

(b)                       Starwood shall have the right to obtain a ruling or an
Unqualified Tax Opinion at any time in its sole and absolute discretion.  If
Starwood determines to obtain such ruling or opinion, Vistana shall (and shall
cause each Vistana Entity to) cooperate with Starwood and take any and all
actions reasonably requested by Starwood in connection with obtaining such
ruling or opinion (including by making any representation or reasonable covenant
or providing any materials requested by the IRS or the law firm issuing such
opinion); provided, that Vistana shall not be required to make (or cause a
Vistana Entity to make) any representation

 

31

--------------------------------------------------------------------------------


 

or covenant that is untrue or inconsistent with historical facts, or as to
future matters or events over which it has no control.  In connection with
obtaining such ruling, Starwood shall apply for such ruling and shall have sole
and exclusive control over the process of obtaining such ruling.  Starwood shall
reimburse Vistana for all reasonable costs and expenses incurred by the Vistana
Group in cooperating with Starwood’s efforts to obtain a ruling or Unqualified
Tax Opinion within ten (10) days after receiving an invoice from Vistana
therefor.

 

(c)                        Except as provided in Sections 6.03(a) and (b),
following the Effective Time, neither Vistana nor any Vistana Subsidiary shall
seek any guidance from, initiate any communication with, the IRS or any other
Taxing Authority (whether written, verbal or otherwise) at any time concerning
the Contribution, the Distribution or the Restructuring (including the impact of
any transaction on the Contribution, the Distribution or the Restructuring)
without the prior approval of Starwood (such approval not to be unreasonably
withheld, conditioned or delayed).

 

ARTICLE VII

 

COOPERATION

 

Section 7.01                             General Cooperation.

 

(a)                       The Parties shall each cooperate fully (and each shall
cause its respective Subsidiaries to cooperate fully) with all reasonable
requests in writing (“Information Request”) from another Party hereto, or from
an agent, representative or advisor to such Party, in connection with the
preparation and filing of Tax Returns, claims for Refunds, Tax Proceedings, and
calculations of amounts required to be paid pursuant to this Agreement, in each
case, related or attributable to or arising in connection with Taxes of any of
the Parties or their respective Subsidiaries covered by this Agreement and the
establishment of any reserve required in connection with any financial reporting
(a “Tax Matter”). Such cooperation shall include the provision of any
information reasonably necessary or helpful in connection with a Tax Matter
(“Information”) and shall include, without limitation:

 

(i)               the provision of any Tax Returns, other than any Starwood
Consolidated Return, of the Parties and their respective Subsidiaries, books,
records (including information regarding ownership and Tax basis of property),
documentation and other information relating to such Tax Returns, including
accompanying schedules, related work papers, and documents relating to rulings
or other determinations by Taxing Authorities (or, in the case of any Mixed
Business Income Tax Return, to the extent practicable, the portion of such Tax
Return that relates to Taxes for which Vistana or ILG is responsible pursuant to
this Agreement);

 

(ii)            the execution of any document (including any power of attorney)
in connection with any Tax Proceedings of any of the Parties or their

 

32

--------------------------------------------------------------------------------


 

respective Subsidiaries, or the filing of a Tax Return or a Refund claim of the
Parties or any of their respective Subsidiaries;

 

(iii)         the use of the Party’s reasonable best efforts to obtain any
documentation in connection with a Tax Matter;

 

(iv)        the use of the Party’s reasonable best efforts to obtain any Tax
Returns (including accompanying schedules, related work papers, and documents)
(other than any Starwood Consolidated Return), documents, books, records or
other information in connection with the filing of any Tax Returns of any of the
Parties or their Subsidiaries (or, in the case of any Mixed Business Income Tax
Return, to the extent practicable, the portion of such Tax Return, documents,
books, records or other information that relates to Taxes for which Vistana or
ILG is responsible pursuant to this Agreement); and

 

(v)           Each Party shall make its employees, advisors, and facilities
available on a reasonable and mutually convenient basis in connection with the
foregoing matters.

 

(b)                       Notwithstanding anything in this Agreement to the
contrary, neither Party shall be required to provide the other Party or any of
such other Party’s Subsidiaries access to or copies of information, documents or
personnel if such action could reasonably be expected to result in the waiver of
any Privilege.  In the event that either Party determines that the provision of
any information or documents to the other Party or any of such other Party’s
Subsidiaries could be commercially detrimental, violate any law or agreement or
waive any Privilege, the Parties shall use commercially reasonable efforts to
permit compliance with its obligations hereunder in a manner that avoids any
such harm or consequence.

 

(c)                        The Parties shall perform all actions required or
permitted under this Agreement in good faith.  If one Party requests the
cooperation of the other Party pursuant to this Section 7.01 or any other
provision of this Agreement, except as otherwise expressly provided in this
Agreement, the requesting Party shall reimburse such other Party for all
reasonable out-of-pocket costs and expenses incurred by such other Party in
complying with the requesting Party’s request.

 

Section 7.02                             Retention of Records.  Starwood,
Vistana and ILG shall retain or cause to be retained all Tax Returns, schedules
and work papers, and all material records or other documents relating thereto in
their possession, in each case that relate to a Pre-Closing Period, until the
later of the six-year anniversary of the filing of the relevant Tax Return or,
upon the written request of the other Party, for a reasonable time thereafter
(the “Retention Date”).  Upon the expiration of the Retention Period, the
foregoing information may be destroyed or disposed of by the Party retaining
such documentation or other information unless the other Party otherwise
requests in writing before the expiration of the Retention Period.  In such
case, the Party retaining such documentation or other information shall deliver
such

 

33

--------------------------------------------------------------------------------


 

materials to the other Party or continue to retain such materials, in either
case at the expense of such other Party.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.01                             Dispute Resolution.  In the event of
any dispute between the Parties as to any matter covered by this Agreement, the
Parties shall appoint a nationally recognized independent public accounting firm
(the “Accounting Firm”) to resolve such dispute.  In this regard, the Accounting
Firm shall make determinations with respect to the disputed items based solely
on representations made by Starwood, Vistana and ILG and their respective
representatives, and not by independent review, and shall function only as an
expert and not as an arbitrator and shall be required to make a determination in
favor of one Party only.  The Parties shall require the Accounting Firm to
resolve all disputes no later than thirty (30) days after the submission of such
dispute to the Accounting Firm, but in no event later than the Due Date for the
payment of Taxes or the filing of the applicable Tax Return, if applicable, and
agree that all decisions by the Accounting Firm with respect thereto shall be
final and conclusive and binding on the Parties.  The Accounting Firm shall
resolve all disputes in a manner consistent with this Agreement and, to the
extent not inconsistent with this Agreement, in a manner consistent with the
Past Practices of Starwood and its Subsidiaries, except as otherwise required by
applicable Law.  The Parties shall require the Accounting Firm to render all
determinations in writing and to set forth, in reasonable detail, the basis for
such determination.  The fees and expenses of the Accounting Firm shall be borne
equally by the Parties.

 

Section 8.02                             Interest on Late Payments.  With
respect to any payment between the Parties pursuant to this Agreement not made
by the due date set forth in this Agreement for such payment, the outstanding
amount will accrue interest at a rate per annum equal to the prime rate
published in the Wall Street Journal for the relevant period.

 

Section 8.03                             Survival of Covenants.  Except as
otherwise contemplated by this Agreement, all covenants and agreements of the
Parties contained in this Agreement shall survive the Effective Time and remain
in full force and effect in accordance with their applicable terms.

 

Section 8.04                             Successors.  This Agreement shall be
binding on and inure to the benefit of any successor by merger, acquisition of
assets, or otherwise, to any of the parties hereto (including without limitation
any successor of Starwood, Vistana or ILG succeeding to the Tax Attributes of
either under Section 381 of the Code), to the same extent as if such successor
had been an original party to this Agreement.  As of the Effective Time, this
Agreement shall be binding on ILG and ILG shall be subject to the obligations
and restrictions imposed on Vistana and the ILG Subsidiary Buyer hereunder,
including, without limitation, with respect to the restrictions imposed on
Vistana hereunder, including, without limitation, with respect to the
indemnification obligations of Vistana and the ILG Subsidiary Buyer under
Section 3.02 and the restrictions imposed on Vistana under Section 6.02, and for
the avoidance of doubt any

 

34

--------------------------------------------------------------------------------


 

references to Vistana capital stock shall mean both Vistana’s capital stock and,
as of and after the Effective Time, ILG’s capital stock and any restrictions
applicable to Vistana shall apply to ILG mutatis mutandis.

 

Section 8.05                             Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
under any Law or as a matter of public policy, all other conditions and
provisions of this Agreement shall remain in full force and effect.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties to this Agreement shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner.

 

Section 8.06                             Entire Agreement.  Except as otherwise
expressly provided in this Agreement, this Agreement constitutes the entire
agreement of the Parties hereto with respect to the subject matter of this
Agreement and supersedes all prior agreements and undertakings, both written and
oral, between or on behalf of the Parties hereto with respect to the subject
matter of this Agreement.

 

Section 8.07                             Assignment; No Third-Party
Beneficiaries.  This Agreement shall not be assigned by any Party without the
prior written consent of the other Parties hereto, except that each Party may
assign (a) any or all of its rights and obligations under this Agreement to any
of its Subsidiaries and (b) any or all of its rights and obligations under this
Agreement in connection with a sale or disposition of any of its assets or
entities or lines of business; provided, however, that, in each case, no such
assignment shall release such Party from any liability or obligation under this
Agreement. Except as provided in Article III with respect to indemnified
Parties, this Agreement is for the sole benefit of the Parties to this Agreement
and their respective Subsidiaries and their permitted successors and assigns and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

Section 8.08                             Specific Performance.  In the event of
any actual or threatened default in, or breach of, any of the terms, conditions
and provisions of this Agreement, the Party who is or is to be thereby aggrieved
shall have the right to specific performance and injunctive or other equitable
relief of its rights under this Agreement, in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies shall
be cumulative.  The Parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, may be inadequate compensation
for any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived.  Any requirements for the securing or
posting of any bond with such remedy are waived by the Parties to this
Agreement.

 

Section 8.09                             Amendment.  No provision of this
Agreement may be amended or modified except by a written instrument signed by
the Parties to this Agreement.  No waiver by any Party of any provision of this
Agreement shall be effective unless explicitly set

 

35

--------------------------------------------------------------------------------


 

forth in writing and executed by the Party so waiving.  The waiver by any Party
of a breach of any provision of this Agreement shall not operate or be construed
as a waiver of any other subsequent breach.

 

Section 8.10                             Rules of Construction.  Interpretation
of this Agreement shall be governed by the following rules of construction:
(a) words in the singular shall be held to include the plural and vice versa and
words of one gender shall be held to include the other gender as the context
requires; (b) references to the terms Article, Section, paragraph, clause,
Exhibit and Schedule are references to the Articles, Sections, paragraphs,
clauses, exhibits and schedules of this Agreement unless otherwise specified;
(c) the terms “hereof,” “herein,” “hereby,” “hereto,” and derivative or similar
words refer to this entire Agreement, including the Schedules and Exhibits
hereto; (d) references to “$” shall mean U.S. dollars; (e) the word “including”
and words of similar import when used in this Agreement shall mean “including
without limitation,” unless otherwise specified; (f) the word “or” shall not be
exclusive; (g) references to “written” or “in writing” include in electronic
form; (h) provisions shall apply, when appropriate, to successive events and
transactions; (i) the headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement; (j) Starwood, Vistana and ILG have each participated in the
negotiation and drafting of this Agreement and if an ambiguity or question of
interpretation should arise, this Agreement shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or burdening either Party by virtue of the authorship of any of the
provisions in this Agreement or any interim drafts of this Agreement; and (k) a
reference to any Person includes such Person’s successors and permitted assigns.

 

Section 8.11                             Counterparts.  This Agreement may be
executed in one or more counterparts each of which when executed shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or portable document format (PDF) shall be as effective
as delivery of a manually executed counterpart of any such Agreement.

 

Section 8.12                             Coordination with the Employee Matters
Agreements.  To the extent any covenants or agreements between the Parties with
respect to employee withholding Taxes are set forth in the Employee Matters
Agreement, such Taxes shall be governed exclusively by the Employee Matters
Agreement and not by this Agreement.

 

Section 8.13                             Confidentiality.  The parties hereby
agree that the provisions of the Confidentiality Agreement shall apply to all
information and material furnished by any party or its representatives hereunder
(including any Information and any Tax Returns).

 

Section 8.14                             Expenses.  Except as otherwise provided
in this Agreement, whether or not the Distribution or the other transactions
contemplated by this Agreement are consummated, all costs and expenses incurred
in connection with this Agreement and the transactions contemplated hereby shall
be paid by the Party incurring such costs or expenses.

 

36

--------------------------------------------------------------------------------


 

Section 8.15          Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.

 

Section 8.16          Notices.  Any notice, demand, claim or other communication
under this Agreement will be in writing and will be deemed to have been given
(a) on delivery if delivered personally; (b) on the date on which delivery
thereof is guaranteed by the carrier if delivered by a national courier
guaranteeing delivery within a fixed number of days of sending; or (c) on the
date of facsimile transmission thereof if delivery is confirmed, but, in each
case, only if addressed to the Parties in the following manner at the following
addresses or facsimile numbers (or at the other address or other number as a
Party may specify by notice to the others):

 

If to: Starwood, to:

 

Starwood Hotels & Resorts Worldwide, Inc.

15140 N. Scottsdale Road, Suite H-210

Scottsdale, Arizona  85254

 

Attention:  John Buckwalter, Vice President, Corporate Tax

Email:    John.Buckwalter@starwoodhotels.com
Facsimile:              (480) 905-4500

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom, LLP

300 South Grand Avenue, Suite 3400

Los Angeles, California  90071

 

Attention:

 

Ken Betts

Email:

 

kenneth.betts@skadden.com

Facsimile:

 

(213) 621-5300

 

If to: ILG, to:

 

Interval Leisure Group, Inc.

6262 Sunset Drive

Miami, Florida 33143

Attention:  Victoria J. Kincke, General Counsel

Facsimile:  305-667-2072

 

with a copy (which shall not constitute notice) to:

 

37

--------------------------------------------------------------------------------


 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention:  Michael E. Lubowitz

Facsimile No.:  (212) 310-8007

Email: michael.lubowitz@weil.com

 

If to: Vistana, to:

 

Vistana Signature Experiences, Inc.

9002 San Marco Court

Orlando, Florida  32819

Attention:  President and Chief Executive Officer

Facsimile No.: (407) 417-7110

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention:  Michael E. Lubowitz

Facsimile No.:  (212) 310-8007

Email: michael.lubowitz@weil.com

 

Any notice to Starwood will be deemed notice to all members of the Starwood
Group, and any notice to Vistana will be deemed notice to all members of the
Vistana Group.

 

Section 8.17          Coordination with Ancillary Agreements.  Except as
explicitly set forth in the Separation Agreement or any other Ancillary
Agreement, this Agreement shall be the exclusive agreement among the Parties
with respect to all Tax matters, including indemnification in respect of Tax
matters.  The Parties agree that this Agreement shall take precedence over any
and all agreements among the Parties with respect to Tax matters.

 

Section 8.18          Effective Date.  This Agreement shall become effective
only upon the occurrence of the Distribution.

 

[The remainder of this page is intentionally left blank.]

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

 

STARWOOD HOTELS & RESORTS WORLDWIDE, INC.

 

 

 

By

/s/ Thomas B. Mangas

 

Name:

Thomas B. Mangas

 

Title:

Chief Executive Officer

 

[Signature Page to Tax Matters Agreement]

 

--------------------------------------------------------------------------------


 

 

VISTANA SIGNATURE EXPERIENCES, INC.

 

 

 

By

/s/ Sergio D. Rivera

 

Name:

Sergio D. Rivera

 

Title:

Chief Executive Officer and President

 

[Signature Page to Tax Matters Agreement]

 

--------------------------------------------------------------------------------


 

 

INTERVAL LEISURE GROUP, INC.

 

 

 

By

/s/ Jeanette E. Marbert

 

Name:

Jeanette E. Marbert

 

Title:

Executive Vice President and Chief Operating Officer

 

[Signature Page to Tax Matters Agreement]

 

--------------------------------------------------------------------------------